Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 1 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 1 of 78 PageID 186




                   EXHIBIT B




                                                                        App. 081
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 2 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 2 of 78 PageID 187



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

  INRE:                                         §
                                                §       CASE NO. 15-40289-rfnll
 LIFE PARTNERS HOLDINGS, INC.,                  §
 et. al.                                        §       JOINTLY ADMINISTERED
                                                §            (Chapter 11)
       Debtors.                                 §



 LIFE  PARTNERS    CREDITORS'               §
 TRUST AND ALAN M. JACOBS, AS               §
 TRUSTEE OF THE LIFE PARTNERS               §           ADV. PRO. NO. 16-04036
 CREDITORS' TRUST                           §
                                            §          CERTIFICATION OF DEFENDANT
 vs.                                        §               CLASS REQUESTED
                                            §
 JAMES ALEXANDER, et al.; each §
 individually, and as representatives or §
 members of a class of all others similarly §
 situated                                   §
                                            §


            DECLARATION OF BRANDI KLEINMAN IN SUPPORT OF
       PLAINTIFFS' MOTION FOR CERTIFICATION OF DEFENDANT CLASS

       I, Brandi Kleinman, declare as follows pursuant to 28 U.S.C. § 1746:

       1.      I am over 18 years old and I have personal knowledge of the facts set forth herein

and could and would testify competently thereto if called as a witness.

       2.      I am a Vice President with Veritas Advisory Group, Inc. ("Veritas") in Dallas,

Texas. I am a Certified Public Accountant and certified in Financial Forensics, and a member of

the American Institute of Certified Public Accountants. I am a member in good standing of the

Texas State Board of Public Accountancy. There are no disciplinary proceedings pending against

me.




CONFIDENTIAL
                                                                                         App. 082
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 3 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 3 of 78 PageID 188



        3.      I was retained as an expert to assist The Life Partners' Creditors Trust (the

 "Creditors' Trust") and Alan M. Jacobs, as Trustee for the Creditors' Trust (the "Creditors'

 Trustee") (collectively, the "Plaintiffs") in the above-referenced adversary proceeding.

        4.      I submit this Declaration in support of Plaintiffs' Motion for Certification of a

 Defendant Class, Appointment of Class Representatives and Class Counsel, and Brief in Support

 (the "Motion"). This Declaration and the exhibits included contain information designated as

 "Confidential" pursuant to the Protective Order entered on October 18, 2017 [Dkt. 380].

 Accordingly, this Declaration and the accompanying exhibits are filed under seal.

        5.     My team and I were retained, in part, to review data received from Life Partners

Holdings, Inc. ("LPHI") and the intermediary financial institutions and to establish a method to

 identify and to identify members of the proposed defendant class and to establish a method to

 determine liability and damages on a basis that is common typical to the proposed class and can

 be applied mechanically and formulaically to the proposed class.

        6.     Our findings and opinions relating to the issue of class certification are set forth in

the attached expert report. Attached hereto as Exhibit B-1 is a true and correct copy of the Expert

 Report (February 22, 2019). Attached hereto as Exhibit B-2 is a true and correct copy of the

Updated Expert Report (April 12, 2019).

        7.     Our findings and opinion include that the proposed defendant class and subclasses

can be defmed and ascertained and that there is a method to determine liability and damages on a

 basis that is common and typical to the proposed defendant class and subclasses, including LPHI's

 financial condition and the timing and amount of dividends to each class member.

        8.     I am the custodian of, and created, the Expert Report and Updated Expert Report

(collectively, the "Reports") from information transmitted by persons with knowledge. The




 CONFIDENTIAL
                                                                                              App. 083
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 4 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 4 of 78 PageID 189



 Reports were kept in the course of a regularly conducted activity of my occupation and making

 the Reports was a regular practice of that activity.

        9.       My team and I analyzed data produced by 51 intermediaries and, as of April 12,
                                                                       1
 2019, identified 25,141 shareholders who received dividends from LPHl. After applying

 threshold parameters to the data that reflect the threshold parameters for the defendant class

proposed in the Motion, my team and I identified 1,986 individuals and 51 entities with names and

 addresses reported that received dividends equal to or greater than $1,375 during the relevant time

period, as well as, discovered 158 shareholders with partial identifying information such as account

 numbers. These 1,986 individuals, 51 entities, and 159 unique account identifiers received

 approximately $13.6 million in dividend payments. A complete list of these shareholders and

amounts received is attached hereto as Exhibit B-3. For the 1,986 individuals and 51 entities,

 Veritas has complete name and last known address information. For the 159 unique account

identifiers, Veritas has the name of the applicable intermediary.

        10.      The amount of shareholders included in each of the proposed defendant subclasses

is attached hereto as Exhibit B-4.

        11.      The following members of the proposed Defendant Subclasses received the largest

share of dividend payments:

                          Shareholder2                                Total Dividends Received




 1
  Veritas received the data from Morgan Stanley on April 19, 2019, and from Blackrock on April 29, 2019, and has
included that data in our evaluation of the proposed Defendant Class.
2
  Names are listed as they appear in the data produced by the intermediaries.


CONFIDENTIAL
                                                                                                       App. 084
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 5 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 5 of 78 PageID 190




       12.    The shareholders who received the largest amount of dividends for each of the

proposed Defendant Subclasses are attached hereto as Exhibit B-5 and incorporated herein by

reference.

       13.    The analyzed data identified that some of the 51 intermediaries paid LPHI

dividends to accounts that appear to be related to investment firms, brokerages, mutual funds, or

banks, etc. I identified 244 accounts who, together, received approximately $1,552,679 in

dividends from some of the 51 intermediaries. Data from these additional account holders should

further identify the name and address of additional shareholders who received dividend payments

from LPHI from January 2008 through February 2015.

       14.    Except as otherwise indicated, all facts set forth in this Declaration are based on my

personal knowledge and my involvement as a retained expert in the above-captioned case.

       I declare under penalty of perjury that the foregoing is true and correct.




                                                       ~~~
Executed on May ~\ , 2019 at Dallas, Texas.

                                                      Brandi Kleinman




CONFIDENTIAL
                                                                                            App. 085
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 6 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 6 of 78 PageID 191




                   EXHIBIT B-1




                                                                        App. 086
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 7 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 7 of 78 PageID 192




                                     VERITAsl't·
                                      ADVISORY GROUP, INC.




      Life Partners Creditors' Trust and Alan M. Jacobs, as
           Trustee of the Life Partners Creditors' Trust

                                              v.
      James Alexander; et al., each individually, and as
  representatives or members of a class of all others similarly
                          situated

                                 Expert Report
                                  Prepared by
                         Veritas Advisory Group, Inc.




                                Brandi N. Kleinman


                                 February 22, 2019




                                                                        App. 087
 Confidential-Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 8 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 8 of 78 PageID 193


                                                                 VERITAS "
                                                                 A D VISORY G ROUP. INC .




                                                     TABLE OF CONTENTS

 I.      Introduction ............................................................................................................................ 1
 II.     Qualifications ......................................................................................................................... 1
 III.    Background ............................................................................................................................ 2
 IV.     LPHI Dividend Distributions ................................................................................................. 4
 V.      Identification of Defendant Class and Subclasses ................................................................. 5
 VJ.     Methods to Evaluate Dividend Distributions......................................................................... 6
 VII.    List of Documents Reviewed and Considered ....................................................................... 8
 VIII.   Qualifications of Brandi Kleinman ...................................................................................... 11
 IX.     Publications .......................................................................................................................... 13
 X.      Testimony Experience of Brandi Kleinman ........................................................................ 14
 XI.     Charges for Services ............................................................................................................ 15




                                                                                                                                       App. 088
 Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 9 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 9 of 78 PageID 194


                                                   VERITAS "
                                                   A D VISOR Y G ROUP. INC .




       I.        Introduction
 Veritas Advisory Group, Inc. (“Veritas”) was retained by Counsel for Life Partners Creditors’
 Trust (the “Creditors’ Trust”) and by Alan M. Jacobs, as Trustee of the Life Partners Creditors’
 Trust (the “Creditors’ Trustee”) (collectively, the “Plaintiffs”) to: 1) establish a method to identify
 and to identify members of the Defendant Class and subclasses who received dividend
 distributions from Life Partners, 2) determine the appropriate method or methods to quantify the
 value of dividend distributions for each of the Defendants and each member of the Defendant
 Class. 1   2
                Veritas’s work and discovery in this matter is ongoing. Veritas reserves the right to
 amend, revise, or supplement this Report as necessary. This Report is prepared for the purpose of
 evaluating issues related to the matter referenced above and cannot be used in any manner or for
 any other purpose without Veritas’s prior written consent. A listing of documents and other
 information Veritas reviewed and considered in preparing this Report is contained in Section VII.
 My curriculum vitae, publications, list of recent expert testimony, and charges in connection with
 this matter are contained in Sections VIII through XI of this Report.


     II.         Qualifications
 I am a Vice President of Veritas Advisory Group, Inc., a consulting firm that provides forensic
 accounting and litigation support services to domestic and international businesses, public entities,
 and governmental agencies. I am a Certified Public Accountant (“CPA”) licensed in the State of
 Texas and have been since 2006. I also hold the designation of Certified in Financial Forensics
 (“CFF”). The CFF credential is granted by the American Institute of Certified Public Accountants
 (“AICPA”) to CPAs who have sufficient education and over 1,000 hours of experience in the field



 1
   Defendants and Defendant Class are each of those shareholders of LPHI stock who received dividends paid by
 LPHI to such shareholder, whether directly, through an intermediary holding company, or otherwise from January
 2008 through January 2015. The Defendant Class may be further divided into four subclasses based upon the receipt
 date of dividends: a) 2008 – 2011 Subclass (January 2008 – January 19, 2011), b) 2011 – 2013 Subclass (January
 20, 2011 – January 19, 2013), c) 2013 – 2015 Subclass (January 20, 2013 – January 20, 2015); and d) Insider 2014 –
 2015 Subclass (January 20, 2014 – January 20, 2015).
 2
   Specifically excluded from “Defendant Class” are Brian Pardo, Pardo Family Holdings, Ltd., Tad M. Ballantyne,
 Fred Dewald, Harold E. Rafuse, and Ann M. Gray. Also excluded are individuals that have settled with Plaintiffs.

                                                        Page 1
                                                                                                         App. 089
 Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 10 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 10 of 78 PageID 195


                                             VERITAS "
                                              A D VISOR Y G ROUP. INC .




  of forensic accounting. CFF holders are required to obtain 75 hours of relevant continuing
  education every 5 years. Additionally, I am a member of the AICPA.

  I graduated from the University of Texas at Austin in 2000 with a Bachelor of Business
  Administration with an emphasis in finance. From July 2000 to December 2002, I held consulting
  positions with Navigant Consulting, Inc. where I managed teams of professionals providing
  forensic accounting and litigation support services. I have over 18 years of experience consulting
  with clients on a variety of managerial and dispute resolution matters. Additionally, I am
  frequently retained as a speaker or panelist to discuss the topic of damages and investigative
  accounting techniques.

  Over the course of my career, I have provided financial and economic damage evaluations of
  complex commercial litigation disputes. My services frequently require me to analyze damages
  and perform forensic accounting for the following types of disputes: breach of contract disputes,
  infringement of intellectual property rights, breach of fiduciary duty, business interruption,
  bankruptcy, securities fraud, insurance disputes, and construction claims, among others. In the
  course of my experience, I have worked on numerous engagements that involve developing,
  analyzing, and defending against complex financial, statistical, and economic models in business
  litigation matters. In addition, I have conducted numerous fraud and forensic investigations.


    III.     Background
  Life Partners, Inc. (“LPI”) was in the business of marketing and selling investment contracts in the
  secondary market related to life insurance policies generally known as life settlements. Life
  Partners Holdings, Inc. (“LPHI”) was the parent company of LPI. LPHI was a public reporting
  company (subject to the requirements of the Securities and Exchange Act of 1934, as amended)
  and its stock was formerly publicly traded. Brian Pardo (“Pardo”) was the CEO of LPI until
  February 2015 and served as LPHI’s President, CEO, and Chairman of the Board from January
  2000 until January 2015. Pardo owned more than 50% of LPHI’s stock directly and through his
  family trust (the “Pardo Family Trust”) making him the controlling interest in the company.


                                                   Page 2
                                                                                             App. 090
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 11 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 11 of 78 PageID 196


                                                VERITAS "
                                                A D VISOR Y G ROUP. INC .




  During the period relevant to this Report, Life Partners marketed and sold investment contracts
  based on life expectancies (“LEs”) that were often shorter than those provided on the same insureds
  by independent third-party vendors. The LEs were important in determining the contract sales
  price, and LPHI derived its income from the fees charged in connection with these sales. The
  investment contracts allowed investors to obtain an interest in the proceeds of life insurance
  policies in exchange for their capital. The capital was to be used to procure policies and escrow
  for future premiums. While some funds were escrowed, much of the capital was used to (among
  other things) pay large commissions, executive compensation, bonuses to Pardo, and to distribute
  LPHI dividends to the Defendants and Defendant Class. Because Life Partners misled investors
  about the actual LE of the insureds, investors’ escrowed funds were insufficient to pay the
  premiums. Life Partners eventually required the investors to make additional premium payments
  to cover the policy premiums, resulting in a reduction in potential returns. Or, in some cases,
  investors abandoned their investments. In a 2012 lawsuit the Securities and Exchange Commission
  brought against LPHI, Pardo and others in the Western District of Texas (Case No. 12-CV-00033),
  the SEC obtained a jury verdict and judgment against LPHI that found, in part, securities laws
  violations by LPHI and certain of its management in relation to the failure to disclose the shorted
  LE information.

  As previously mentioned, funds from LPI’s sales of investment contracts were used in part to
  distribute LPHI dividends. Between January 2008 through February 2015, LPHI declared quarterly
  dividends on its common stock on thirty (30) separate occasions, paying almost $65.8 million in
  dividends. Of this amount, $31.9 million was paid to Pardo and Pardo Family Trust.
  Approximately $33.9 million was distributed to the Defendants and Defendant Class in dividends.
  Plaintiffs have asserted that these dividends were fraudulent transfers because 1) Defendants and
  Defendant Class exchanged no reasonably equivalent consideration in exchange for the dividends,
  2) LPHI (and LPI) was insolvent at the time of, or was rendered insolvent by, or had reasonably
  small assets or capital in relation to its business or the transaction at the time or as a result of the,
  declaration and payment of each of the dividends and transfers, and 3) the dividend declarations
  and transfers were made with the actual intent to hinder, delay, or defraud the investors and other

                                                     Page 3
                                                                                                  App. 091
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 12 of 78

                                                                 ~
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 12 of 78 PageID 197


                                                              VERITAS "
                                                              ADVI SO R Y GRO UP. INC .




  creditors of Life Partners. In a separate lawsuit brought in the District Court for the Northern
  District of Texas, Plaintiffs previously obtained a jury verdict and judgment against Pardo and
  others that addressed related issues. Plaintiffs are seeking to recover the LPHI dividends that were
  fraudulently distributed to Defendants and Defendant Class.


    IV. LPHI Dividend Distributions
  LPHI declared quarterly dividends on its common stock on thirty (30) separate occasions, paying
  almost $33.9 million in dividends to shareholders (excluding payments to Pardo and Pardo Family
  Trust.) Specifically, from January 2008 through February 2015, LPHI declared and paid dividends
  on the following dates and amounts:

                                                                           Approxim at e                          Dividends t o
                                 Record                    Dividend/
            Date Declar ed                    Date Paid                      Shar es      Total Dividends     Sh areholders (excl.
                                   Date                      Shar e
                                                                           Outst a ndl ng                       Pardo and PFH)
               2/8/2008          2/29/2008    3/14/2008      0.06             11,960,S42  s      718,091.91   $         419,063.38
              5/21/2008           6/1/2008    6/16/2008      0.07             11,887,213  s      831,562.73   s         483,634.10
               8/7/2008          8/31/ 2008   9/15/2008      0.07             11,887,213  s      832,051.33   $         485,223.31
              10/22/2008        11/30/2008    12/15/2008     0.08             11,887,213  s      953,747.17   s         562,001.57
               2/24/2009          3/6/2009     3/16/2009     0.07             14,952,372  s    1,040,034.01   $         614,572.19
               5/7/2009          5/25/2009    6/15/2009      0.07             14,859,016  s             -     s                .
              5/14/2009          5/25/2009    6/15/2009      0.25             14,859,016  s    4,754,669.27   s       2,809,700.95
              7/27/2009           8/7/2009    9/15/2009      0.25             14,859,016  s    3,715,339.49   s       1,840,339.74
              10/26/2009         11/6/2009    12/15/2009     0.25             14,859,016  s    3,714,823.28   s       2,195,316.78
              1/25/2010           2/5/2010    3/15/2010      0.25             14,859,016  s    3,714,997.59   s       1,839,997.84
              4/26/2010           5/7/2010    6/15/2010      0.25             14,915,246  s    3,728,938.95   $       1,853,939.20
               8/6/2010          8/6/2010     9/15/2010      0.25             14,915,246  s    3,728,877.00   s       1 853,877.00
               9/3/2010         10/15/2010    10/29/2010     0.25             14,915 246  s    3,728 509.35   s       1 853,509.35
              10/21/2010         11/5/2010    12/15/2010     0.25             14,915,246  s    3,728,227.50   s       1,853,228.25
               1/6/2011          1/31/2011     2/15/2011     0.04             18,644,057  s      746,320.00   s          371,320.04
              1/21/2011           2/4/2011    3/15/2011      0.20             18,644,057  s    3,729,S47.81   s       1,854,S48.01
               5/4/2011          5/16/2011    6/15/2011      0.20             18,647,468  s    3,732,481.70   $       1,857,481.90
              8/ 11/2011         8/26/2011    9/15/2011      0.20             18,647,468  s    3,729,141.66   s       1,854,141.86
              11/23/2011         12/9/2011    12/15/2011     0.20             18,647,468  s    3,729,044.40   $       l ,8S4,044.60
              2/27/2012           3/9/2012    3/15/2012      0.10             18,647,468  s    1,865,322.71   s          927,822.81
              5/23/2012           6/4/2012    6/15/2012      0.10             18,647,468  s    1,864,572.30   s          927,072.40
               8/8/2012          9/3/2012     9/26/2012      0.10             18,647,468  s    1,865,623.56   s          928,123.66
              12/3/2012         12/14/2012    12/17/2012     0.10             18,647,468 $     1,864,701.52   $          927,201.62
               2/25/2013          3/8/2013    3/15/2013      0.10             18,647,468  s    1,864,565.40   s          927,065.50
               6/4/2013          6/14/2013    6/17/2013      0.05             18,647,468  s      932,260.15   s          463,510.20
               9/6/2013          9/17/2013    9/20/2013      0.05             18,647,468  s      932,509.06   s          463,759.11
              12/17/2013        12/30/2013     1/3/2014      0.05             18,647,468 $       934,664.78   $          465,914.83
               3/4/2014          3/14/2014    3/18/2014      0.05             18,647,468  s      932,356.51   s          463,606.56
              5/28/2014           6/9/2014    6/16/2014      0.05             18,647,468  s      932,283.69   $          463,533.74
               9/2/2014          9/15/2014    9/17/2014      0.05             18,647,468  s      928,687.24   s          462,243.09
         TOTAL DIVIDENDS PAID                                                             s   65,773,952.07   s      33,875,793.59




                                                                    Page 4
                                                                                                                                   App. 092
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 13 of 78

                                                  ~
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 13 of 78 PageID 198


                                              VERITAS "
                                               A D V I SO R Y G RO U P. INC .




  LPHI’s general ledger identified that Pardo and/or Pardo Family Trust received approximately
  $31.9 million in dividends between 2008 and 2015, while the Defendants and Defendant Class
  received approximately $33.9 million in dividends. Plaintiffs are seeking to claw back the dividend
  payments that were distributed to the Defendants and Defendant Class.


      V. Identification of Defendant Class and Subclasses
  As part of our work, Veritas has been asked to establish a method to identify and to identify
  members of the Defendant Class and subclasses who received dividend distributions from Life
  Partners. The Defendant Class has been defined as:


   All persons or entities who \Vere shareholders o f record or beneficial owners of
   shares of LPHI and receiv ed dividends at any time from January 2008 through
   Febrnary 20 15. whether directly. tluough an inte1media1y holding company. or
   othenvise. Excluded from the class are Brian PaJdo. Pardo Family H oldings.
   Ltd., Tad M . Ballantyne. Fred Dewald. Harold E. Rafuse, and Ann M . Gray.


  The Defendant Class may be further divided into four subclasses based upon the receipt date of
  dividends: a) 2008 – 2011 Subclass (January 2008 – January 19, 2011), b) 2011 – 2013 Subclass
  (January 20, 2011 – January 19, 2013), c) 2013 – 2015 Subclass (January 20, 2013 – January 20,
  2015); and d) Insider 2014 – 2015 Subclass (January 20, 2014 – January 20, 2015).

  Plaintiffs have identified shareholders (who are members of the Defendant Class) by obtaining
  information from LPHI’s general ledger, company records, court filings, proofs of claim and other
  filings in the Bankruptcy Cases, along with shareholder communications with the Court or with
  representatives of the Estates. LPHI’s general ledger identified dividend distributions to over 100
  shareholders (excluding Pardo and Pardo Family Trust.) The General Ledger also identified
  approximately $33 million in dividend distributions to “Cede & Co-The Depos.” Cede & Co is a
  specialized United States financial institution and nominee name for The Depository Trust
  Company, a large clearing house that holds shares in its name for banks, brokers and institutions
  in order to expedite the sale and transfer of stock. Plaintiffs received a list from Cede & Co that
  identified financial institutions that were acting as intermediaries for LPHI shareholders. Plaintiffs

                                                     Page 5
                                                                                               App. 093
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 14 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 14 of 78 PageID 199


                                                      VERITAS "
                                                      A D VISOR Y G ROUP. INC .




  sought information from the intermediaries, including by subpoena, to obtain LPHI shareholder
  names and transaction data. To date, Plaintiffs have obtained LPHI shareholder data from 43
  intermediaries. 3 Veritas compiled the LPHI shareholder data from each of the 43 intermediaries
  into a master database. As of the date of this Report, over 20,000 individual shareholders have
  been identified in investor records provided by the intermediaries, company records, and other
  documentation previously available to Plaintiffs. See Attachment A.


      VI.      Methods to Evaluate Dividend Distributions
  As part of our work, Veritas has been asked to determine the appropriate method or methods to
  value dividend distributions for each of the Defendants and each member of the Defendant Class.
  Plaintiffs have asserted that each member of the Defendant Class and subclasses received dividend
  distributions from LPHI at a time when LPHI had no profits to distribute. For each dividend
  distribution date, the criteria and determination as to whether the dividend payment constitutes a
  fraudulent transfer are common and typical to each of the Defendants and members of the
  Defendant Class.

  The value of the distributions that are determined to be fraudulent can be quantified utilizing one
  of two methods depending on the type of data that was provided by the intermediaries. In both
  methods, the value can be determined mechanically and formulaically for each of the 30
  distribution dates and for each member of the Defendant Class and subclasses. 4

  Method 1 is to obtain the actual dividend distribution amount for each member of the Defendant
  class directly from the data provided by the intermediaries. Method 1 can be used if the financial
  institutions provided all three of the following: 1) shareholder name, 2) dividend payment date,
  and 3) dividend payment amount. Out of the 43 intermediaries that have provided data, 35 provided

  3
    Veritas understands that there are outstanding subpoenas and/or requests for information to additional
  intermediaries. As data is provided by intermediaries, Veritas will employ the same methodology to identify
  additional members of the Defendant class.
  4
    3 of the 43 intermediaries did not provide sufficient data to utilize Method 1 or Method 2 to value the dividend
  distributions on each of the 30 dividend payment dates. Veritas understands that additional information has been
  requested from these intermediaries and expects that the data will allow the value of the dividend distributions to be
  determined utilizing one of the two methods identified in this Report.

                                                           Page 6
                                                                                                               App. 094
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 15 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 15 of 78 PageID 200


                                                     VERITAS "
                                                     A D VISOR Y G ROUP. INC .




  sufficient data to utilize Method 1 to value the dividend distributions. Production and analysis of
  intermediary data is ongoing, and this number will increase. As of the date of this Report, Method
  1 has been utilized to value $13.4 million in dividend distributions. 5 See Attachment A and B
  for additional data related to Method 1. This Report and its attachments will be supplemented upon
  completion of intermediary production and analysis of same.

  Method 2 is to calculate the dividend distribution amount by obtaining the number of shares held
  by each member of the Defendant Class on the dividend payment date and then multiplying the
  number of shares by the dividend per share. Method 2 is only required if the dividend payments
  are not shown in the investor records from the intermediary. Method 2 can be used if the
  intermediary provided the following: 1) shareholder name and 2) number of shares held on the
  record date. Out of the 43 intermediaries, 5 contain sufficient data to utilize Method 2 to value the
  dividend distributions. As of the date of this Report, Method 2 has been utilized to value $80,350
  in dividend distributions. Production and analysis of intermediary data is ongoing, and this number
  will likely increase. See Attachment C for an example utilizing Method 2. This Report and its
  attachments will be supplemented upon completion of intermediary production and analysis of
  same.




  5
   To the extent that dividends were reinvested, Veritas has included both the initial dividend and subsequent
  dividends in the value of the distributions, as LPHI did not offer a reinvestment plan.

                                                          Page 7
                                                                                                             App. 095
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 16 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 16 of 78 PageID 201


                                             VERITAS "
                                             A D VISORY G ROUP. INC .




   VII.        List of Documents Reviewed and Considered
        Date                                                            Description
     1/20/2017           Second Amended Complaint Against Defendant Class
      8/8/2017           Plaintiff’s Response to Pohlid Motion for Summary Judgment
      8/8/2017           Brief in Support of Plaintiff’s Response to Pohlid’s Motion for Summary Judgment
                         Appendix in Support of Plaintiff’s Response to Pohlid’s Motion for Summary
      8/8/2017
                         Judgment and Exhibits
     6/12/2017           Jury Charge – Pardo Litigation
     12/29/2017          District Court Order - Pardo Litigation
      2/13/18            District Court Final Order - Pardo Litigation
                         Motion practice as to Motion for New Trial to Alter or Amend Judgment – Pardo
      Various
                         Litigation
     5/22/2018           District Court Order – Pardo Litigation
     5/22/2018           District Court Amended Final Judgment – Pardo Litigation
     9/28/2018           District Court Order – SEC vs. LPHI
     10/18/2017          Protective Order
     6/15/2018           4th Amended Scheduling Order
                         2014 LPHI Form 1099
                         ABN-Amro Subpoena Response and Subpoena Response Spreadsheet
                         Broadridge NOBO Request Form
                         Declarations and Payments of Dividends per Bridgepoint
                         LPI NOBO List from Broadridge
                         March 2016 Dividend Calculations for Complaint
                         Vanguard Subpoena Response
                         Summary of Vanguard Financials
                         Ameriprise Subpoena Responses
                         Ameriprise Spreadsheets
                         Apex Subpoena Responses and Answers to Deposition
                         Apex Spreadsheets
                         Barclays Subpoena Responses
                         Barclays Financial Worksheets
                         BBT Securities Financial Spreadsheets
                         BBT Securities Custodian of Records and Dividends of Life Partners
                         BBH Subpoena Responses and Production
                         BBH Spreadsheets


                                                  Page 8
                                                                                              App. 096
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 17 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 17 of 78 PageID 202


                                           VERITAS "
                                           A D VISOR Y G ROUP. INC .




        Date                                                           Description
                         BNY Melon Responses to Subpoena and Shares of Life Partners Holdings
                         BNY Melon Spreadsheets
                         Cetera Subpoena Responses
                         Summary of Cetera Production
                         Charles Schwab Subpoena Responses
                         Charles Schwab Spreadsheets
                         Citadel Subpoena Responses and Spreadsheets
                         COR Clearings Subpoena Responses and Spreadsheets
                         DA Davidsons Subpoena Responses and Spreadsheets
                         E-Trade Subpoena Response and Spreadsheets
                         Edward Jones Subpoena Response and Spreadsheets
                         First Clearing Wells Fargo Subpoena Response and Spreadsheets
                         FolioFn Response and Spreadsheets
                         LPHI General Ledgers for 2008 to 2015
                         LPI General Ledgers for 2008 to 2015
                         LPHI Trial Balances for 2011 to 2015
                         LPHI Transaction Reports for 2012 to 2015
                         LPI Trial Balances for 2012 to 2015
                         LPI Financial Services for 2015
                         LPI General Ledger Transaction Reports for 2012 to 2015
                         Chart of Accounts Standard and GL Codes
                         Hilliard Lyons Subpoena Response and Spreadsheets
                         Hilltop Securities Subpoena Responses and Spreadsheets
                         Various Entities Responses to Deposition of Written Questions
                         Interactive Brokers Exhibit A and B Spreadsheets
                         Interactive Brokers Response to Subpoena
                         INTL FC Stone Subpoena Responses and Spreadsheets
                         Janney Montgomery Spreadsheets and Dividend Distributions
                         Koonce Holders of Record Files and Spreadsheets
                         LEK Securities Spreadsheets
                         LPL Financial Subpoena Response and Spreadsheets
                         Marsco Spreadsheet and Position
                         Merrill Lynch - Bank of America Subpoena Responses and Spreadsheets
                         Mesirow Subpoena Responses and Spreadsheets


                                                Page 9
                                                                                         App. 097
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 18 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 18 of 78 PageID 203


                                           VERITAS "
                                           A D VISOR Y G ROUP. INC .




        Date                                                           Description
                         National Fidelity Subpoena Responses and Spreadsheets
                         Oppenheimer Subpoena Responses and Spreadsheets
                         Options Xpress Subpoena Responses and Spreadsheets
                         Pensco Subpoena Responses and Spreadsheets
                         Pensco - Causin, Miller, and Wharton Statements
                         Peoples Subpoena Responses and Spreadsheets
                         Raymond James Subpoena Responses and Spreadsheets
                         Raymond James Equity and Dividend Reports
                         RBC Subpoena Responses and Spreadsheets
                         SEI Subpoena Reponses and Spreadsheets
                         SG Americas Subpoena Responses and Spreadsheets
                         Stockcross Spreadsheets and Holdings of Stock Records
                         TD Ameritrade Subpoena Responses and Spreadsheets
                         TradeStation Subpoena Responses and Spreadsheets
                         UBS Subpoena Responses, Spreadsheets and DTC Smart Searches
                         USAA Subpoena Responses and Spreadsheets
                         USAA Pay Date Reports
                         WedBush Subpoena and Intermediary Responses and Spreadsheets
                         Wilson Davis Answers to Deposition of Written Questions
                         Various Life Partners Financial Documents for 2007 and 2008
                         List of Checks and Settlement Agreements Spreadsheet
                         Vision Financial Subpoena Response
                         Pardo Trial Exhibit 0462 - Reinhardt Report
                         TK Summary Documents
                         Dividends Paid Workbook




                                               Page 10
                                                                                        App. 098
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 19 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 19 of 78 PageID 204


                                               VERITAS "
                                               A D VISORY G ROUP. INC .




  VIII.      Qualifications of Brandi Kleinman

  EMPLOYMENT HISTORY

  December 2002 – Present
        Veritas Advisory Group, Inc.
        Vice President
            Ms. Kleinman has eighteen years of experience in consulting with clients on a variety of
            managerial and dispute resolution matters. She provides financial and economic damage
            evaluations of complex commercial litigation disputes. The types of matters for which Ms.
            Kleinman has provided services include: breach of contract disputes, infringement of
            intellectual property rights, breach of fiduciary duty, business interruption, bankruptcy,
            securities fraud, insurance disputes, construction claims, and various matters related to the
            valuation of businesses and disputes. Ms. Kleinman has significant experience in the
            financial services, construction, energy, health care, and insurance industries.

             Ms. Kleinman has worked on numerous engagements that involve developing, analyzing,
             and defending against complex financial, statistical, and economic models in business
             litigation matters. In addition, Ms. Kleinman has conducted numerous fraud and forensic
             investigations including alter-ego and piercing the corporate veil investigations of
             companies and white collar fraud investigations..



  June 2000 – December 2002
         Navigant Consulting, Inc.
         Senior Consultant
             Ms. Kleinman’s responsibilities and experiences were similar to those at Veritas Advisory
             Group, Inc.

  EDUCATION

  2000           University of Texas at Austin
                 Bachelor of Business Administration – Finance

  2005           University of Texas at Dallas
                 Master of Science in Accounting and Information Management

  2008 – 2019    Continuing Professional Education
                 Numerous in-house and outside sponsored seminars, conferences, and training sessions on:
                    - financial modeling techniques and financial statement analysis
                    - business valuation
                    - fraud and forensic accounting investigations


                                                  Page 11
                                                                                                App. 099
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 20 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 20 of 78 PageID 205


                                                VERITAS "
                                                A D VISOR Y G ROUP. INC .




  SPEECHES AND LECTURES

  Guest Lecturer - University of Texas at Austin
  Upper Division and Graduate Finance and Accounting Classes
  Financial Theory and Practice
  Money, Banking and Economic Conditions

  Guest Lecturer – Texas Christian University
  Upper Division Accounting Classes
  Managerial Accounting
  Business Communication
  Role of Accountants in Litigation

  Guest Speaker –Thompson & Knight, LLP (Dallas)
  Selecting and Working with Damages Experts in Litigation
  Intellectual Property Damages

  Moderator –Women’s Legal Forum (Houston)
  Benefits of Females as Lead Counsel


  ACCREDITATION AND PROFESSIONAL ORGANIZATIONS

  *   Certified Public Accountant in the State of Texas
  *   American Institute of Certified Public Accountants
  *   Certified in Financial Forensics




                                                    Page 12
                                                                            App. 100
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 21 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 21 of 78 PageID 206


                                          VERITAS "
                                          A D VISORY G ROUP. INC .




    IX.     Publications
  Brandi N. Kleinman, Steven J. Kmieciak, Alan F. Nagorzanski, Rodney W. Sowards, and Daniel
  P. Wierzba. 2010. “Accounting Issues in Fraud Investigations.” In Construction Accounting: A
  Guide for Attorneys and Other Professionals, ed. Patrick A. McGeehin, Edward G. Benes,
  Patrick J. Greene, Jr., and Wm. Cary Wright, 281-304. Chicago: ABA Publishing.




                                             Page 13
                                                                                      App. 101
  Confidential—Contains Information Subject to Protective Order
      Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 22 of 78
        Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 22 of 78 PageID 207


                                                VERITAS "
                                                A D VISOR Y G ROUP. INC .




            X. Testimony Experience of Brandi Kleinman
           Case Name                       Case #                                     Court                 Testimony

Horizon Mental Health                                                       The American Health          Arbitration
Management, LLC d/b/a                                                       Lawyers Association          Hearing
Horizon Health Behavioral                                                   Dispute Resolution
Health Services                                                             Service
v.
Multicare Health System d/b/a
Multicare Auburn Medical Center




Montwood Property, Ltd.               EP-14-CV-                             United States District       Deposition
                                      00325-DCG                             Court, Western District of
v.
                                                                            Texas, El Paso Division
Residential Funding
Corporation, et al.

Andrea Polito and Andrea Polito       No. DC-15-                            In the District Court of     Trial
Photography, Inc.                     03069                                 Dallas County, Texas
                                                                            134th Judicial District
v.
Neely Moldovan and Andrew
Moldovan


Securities and Exchange               04:17-CV-00336-                       In the United States         Hearing
Commission                            ALM                                   District Court for the
                                                                            Eastern District of Texas,
v.
                                                                            Sherman Division
Thurman P. Bryant, III and Bryant
United Capital Funding, Inc.
And
Arthur F. Wammel, Wammel
Group, LLC, Thurman P. Bryant,
Jr., Carlos Goodspeed a/k/a Sean
Phillips d/b/a Top Agent
Entertainment d/b/a Mr. Top
Agent Entertainment




                                                    Page 14
                                                                                                          App. 102
        Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 23 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 23 of 78 PageID 208


                                             VERITAS "
                                             A D VISOR Y G ROUP. INC .




    XI.      Charges for Services
  Veritas Advisory Group, Inc. charges its clients based on an hourly rate for personnel assigned
  plus out-of-pocket expenses. The following are the rates for personnel that have performed
  services in connection with this engagement:

                         Vice President                                  $350 - $475
                         Principal                                       $310 - $345
                         Senior Manager                                     $295
                         Manager                                            $280
                         Senior Consultant                                  $250
                         Associate                                          $220
                         Paraprofessional                                   $135




                                                 Page 15
                                                                                        App. 103
  Confidential—Contains Information Subject to Protective Order
        Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 24 of 78
                                                                              Attachment
          Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 24 of 78 PageID   209 A

                      Life Partners Creditors’ Trust and Alan M. Jacobs, as Trustee of the
                            Life Partners Creditors’ Trust v. James Alexander, et al.
                      Summary of Investor Data Provided by Intermediaries as of 2/22/2019


                                                                                         Gross
                                                                     Investor          Dividend
                    Method         Financial Institution                                             Start Date     End Date
                                                                     Accounts         Distribution

          1
                I     1
                             I
                             Merrill Lynch - Bank of America                  1,243
                                                                                        Amount
                                                                                                         3/15/08        9/17/14
           2          1      BBH                                                 70                      3/17/08        9/18/14
           3          1      Charles Schwab                                     861                      3/17/08        9/18/14
           4          1      Wells Fargo                                      1,782                      3/17/08        9/17/14
           5          1      BNY Mellon Pershing                              1,941       TBD [1]        3/15/08        9/17/14
           6          1      Apex                                               896       TBD [1]        12/9/11        9/15/14
           7          1      RBC                                                275                      3/17/08        9/17/14
           8          1      Edward Jones                                       324       TBD [1]        2/29/08        9/15/14
           9          1      Interactive Brokers                                754                      3/15/08         1/3/14
          10          1      Koonce                                              53                      3/17/08        9/18/14
          11          1      Hilltop                                             89                      3/17/08        9/17/14
          12          1      Vanguard                                           172       TBD [1]        12/9/11        9/15/14
          13          1      OptionsXpress                                      246                      3/15/08        9/17/14
          14          1      BB&T                                                34                      2/29/08        9/15/14
          15          1      Oppenheimer                                         81                      3/17/08        9/18/14
          16          1      Janney Montgomery                                   59                      3/17/08         6/6/14
          17          1      Foliofin                                           566                      3/17/08        9/17/14
          18          1      UBS                                                  1                      3/15/11        9/17/14
          19          1      Cetera                                              15       TBD [1]
          20          1      DA Davidson                                         66       TBD [1]        3/14/08        9/17/14
          21          1      ABN-AMRO                                             6                     12/17/07        9/18/14
          22          1      Hilliard Lyons                                       9       TBD [1]        2/15/11        9/17/14
          23          1      Pensco                                               1       TBD [1]       12/15/10        6/16/14
          24          1      StockCross                                           6       TBD [1]        1/11/09       12/13/11
          25          1      Citadel                                              6                      3/17/08        9/17/14
          26          1      Peoples                                              9                      6/15/10        9/17/14
          27          1      TradeStation                                        79                      9/12/07        9/17/14
          28          1      Ameriprise                                          89       TBD [1]        2/15/11        6/15/12
          29          1      Intl FC Stone                                       58                      3/17/08        3/18/14
          30          1      COR Clearing                                       192                      3/17/08        9/18/14
          31          1      LPL Financial                                      286                      3/17/08        9/17/14
          32          1      Wedbush                                            177                      3/15/08        9/17/14
          33          1      TD Ameritrade                                    4,863                      3/15/08        9/17/14
          34          1      Fidelity                                         4,506                      3/15/08        9/17/14
          35          1      USAA                                               200       TBD [1]        12/9/11         6/9/14
                             Subtotal Method 1                               20,015   $




                                                               Page 1 of 2                                         App. 104
Confidential—Contains Information Subject to Protective Order
        Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 25 of 78
                                                                              Attachment
          Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 25 of 78 PageID   210 A

                      Life Partners Creditors’ Trust and Alan M. Jacobs, as Trustee of the
                            Life Partners Creditors’ Trust v. James Alexander, et al.
                      Summary of Investor Data Provided by Intermediaries as of 2/22/2019


                                                                                        Gross
                                                                      Investor        Dividend
                    Method          Financial Institution                                              Start Date        End Date
                                                                      Accounts       Distribution

          36
                I     2
                             I
                             Mesirow                                          154
                                                                                       Amount
                                                                                       TBD [1]                2/5/10           6/9/14
          37          2      E Trade                                           50
          38          2      SEI                                              195                            2/18/09           1/5/11
          39          2      LEK Securities                                     5                             2/5/10           6/9/14
          40          2      Raymond James                                     61                             2/4/11          9/15/14
                             Subtotal Method 2                                465          $

          41                 SG Americas                                       52       TBD [2]               2/29/08         9/15/14
          42                 Marsco                                             2       TBD [2]
          43                 Barclays                                   TBD [2]         TBD [2]
                                                                               54
      Notes:     [1] Veritas has identified the relevant data, but has not completed its quantification of gross dividends.
                 [2] Additional data is required to complete the quantification of gross dividends.




                                                               Page 2 of 2                                             App. 105
Confidential—Contains Information Subject to Protective Order
                                                                                                         Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 26 of 78                                                                                                                                                                        Attachment B
                                                                                                           Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 26 of 78 PageID 211

                                                                                                                                              Life Partners Creditors’ Trust and Alan M. Jacobs, as Trustee of the
                                                                                                                                                    Life Partners Creditors’ Trust v. James Alexander, et al.
                                                                                                                                              Example of Valuation of Dividend Distribution: Method 1 for Koonce


                                                                                                                                                                       Dividend Disbursement or Reinvestment Date
Account Number   3/17/2008   6/16/2008   9/22/2008 12/15/2008 ####### 3/16/2009   6/1/2009   8/28/2009   9/15/2009   12/15/2009   3/15/2010   6/15/2010   9/15/2010   12/15/2010 3/15/2011    6/15/2011   9/15/2011   12/15/2011   3/15/2012   6/15/2012   9/28/2012 12/20/2012 3/18/2013   6/18/2013   9/23/2013   1/6/2014   3/18/2014   6/17/2014   9/18/2014      Total




                      -           -                                                                                                                                                                                                                                                                                                                                           -
Total




                                                                                                                                                                               Page 1 of 1                                                                                                                                                       App. 106
Confidential—Contains Information Subject to Protective Order
                                                                         Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 27 of 78
                                                                           Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 27 of 78 PageID 212                                                                               Attachment C

                                                                                        Life Partners Creditors’ Trust and Alan M. Jacobs, as Trustee of the
                                                                                              Life Partners Creditors’ Trust v. James Alexander, et al.
                                                                                      Example of Valuation of Dividend Distribution: Method 2 for LEK Securities


                                                                                                                                     Settlement Date
                OwnerID                      2/5/2010                       5/7/2010                     2/4/2011                      6/14/2013                   9/17/2013                      12/30/2013                    6/9/2014
                                   Shares Dividend/Share    Net   Shares Dividend/Share   Net   Shares Dividend/Share   Net   Shares Dividend/Share Net   Shares Dividend/Share   Net   Shares Dividend/Share   Net   Shares Dividend/Share   Net




      Total




                                                                                                                         Page 1 of 1                                                                                                  App. 107
Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 28 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 28 of 78 PageID 213




                    EXHIBIT B-2




                                                                         App. 108
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 29 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 29 of 78 PageID 214




                                        ~
                                     VERITAS ~
                                     ADVISORY GROUP, INC.




     Life Partners Creditors' Trust and Alan M. Jacobs, as
          Trustee of the Life Partners Creditors' Trust

                                             v.
       James Alexander; et al., each individually, and as
  representatives or members of a class of all others similarly
                          situated

                           Updated Expert Report
                                 Prepared by
                         Veritas Advisory Group, Inc.




                        WJrI l{@ n
                               Brandi N. Kleinman


                                   April 12, 2019




Confidential-Contains Information Subject to Protective Order            App. 109
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 30 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 30 of 78 PageID 215


                                                                  VERITAS "
                                                                  A D VISORY G ROUP. INC .




                                                      TABLE OF CONTENTS

  I.      Introduction ............................................................................................................................ 1
  II.     Qualifications ......................................................................................................................... 2
  III.    Background ............................................................................................................................ 3
  IV.     LPHI Dividend Distributions ................................................................................................. 4
  V.      Identification of Defendant Class and Subclasses ................................................................. 6
  VJ.     Methods to Evaluate Dividend Distributions......................................................................... 7
  VII.    List of Documents Reviewed and Considered ....................................................................... 9
  VIII.   Qualifications of Brandi Kleinman ...................................................................................... 12
  IX.     Publications .......................................................................................................................... 14
  X.      Testimony Experience of Brandi Kleinman ........................................................................ 15
  XI.     Charges for Services ............................................................................................................ 16




                                                                                                                                        App. 110
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 31 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 31 of 78 PageID 216


                                                    VERITAS "
                                                    A D VISOR Y G ROUP. INC .




        I.     Introduction
  Veritas Advisory Group, Inc. (“Veritas”) was retained by Counsel for Life Partners Creditors’
  Trust (the “Creditors’ Trust”) and by Alan M. Jacobs, as Trustee of the Life Partners Creditors’
  Trust (the “Creditors’ Trustee”) (collectively, the “Plaintiffs”) to: 1) establish a method to identify
  and to identify members of the Defendant Class and subclasses who received dividend
  distributions from Life Partners, 2) determine the appropriate method or methods to quantify the
  value of dividend distributions for each of the Defendants and each member of the Defendant
  Class. 1 2 We provided an Expert Report dated February 22, 2019 (“February Report”). Subsequent
  to our February Report, Veritas received additional information from intermediaries and updated
  the listing of members of the Defendant Class and subclasses who received dividend distributions
  from Life Partners.

  Veritas’s work and discovery in this matter is ongoing. Veritas reserves the right to amend, revise,
  or supplement this Report as necessary. This Report is prepared for the purpose of evaluating
  issues related to the matter referenced above and cannot be used in any manner or for any other
  purpose without Veritas’s prior written consent. A listing of documents and other information
  Veritas reviewed and considered in preparing this Report is contained in Section VII. My
  curriculum vitae, publications, list of recent expert testimony, and charges in connection with this
  matter are contained in Sections VIII through XI of this Report.




  1
    Defendants and Defendant Class are each of those shareholders of LPHI stock who received dividends paid by
  LPHI to such shareholder, whether directly, through an intermediary holding company, or otherwise from January
  2008 through January 2015. The Defendant Class may be further divided into four subclasses based upon the receipt
  date of dividends: a) 2008 – 2011 Subclass (January 2008 – January 19, 2011), b) 2011 – 2013 Subclass (January
  20, 2011 – January 19, 2013), c) 2013 – 2015 Subclass (January 20, 2013 – January 20, 2015); and d) Insider 2014 –
  2015 Subclass (January 20, 2014 – January 20, 2015).
  2
    Specifically excluded from “Defendant Class” are Brian Pardo, Pardo Family Holdings, Ltd., Tad M. Ballantyne,
  Fred Dewald, Harold E. Rafuse, and Ann M. Gray. Also excluded are individuals that have settled with Plaintiffs.

                                                         Page 1
                                                                                                          App. 111
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 32 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 32 of 78 PageID 217


                                              VERITAS "
                                              A D VISOR Y G ROUP. INC .




      II.    Qualifications
  I am a Vice President of Veritas Advisory Group, Inc., a consulting firm that provides forensic
  accounting and litigation support services to domestic and international businesses, public entities,
  and governmental agencies. I am a Certified Public Accountant (“CPA”) licensed in the State of
  Texas and have been since 2006. I also hold the designation of Certified in Financial Forensics
  (“CFF”). The CFF credential is granted by the American Institute of Certified Public Accountants
  (“AICPA”) to CPAs who have sufficient education and over 1,000 hours of experience in the field
  of forensic accounting. CFF holders are required to obtain 75 hours of relevant continuing
  education every 5 years. Additionally, I am a member of the AICPA.

  I graduated from the University of Texas at Austin in 2000 with a Bachelor of Business
  Administration with an emphasis in finance. From July 2000 to December 2002, I held consulting
  positions with Navigant Consulting, Inc. where I managed teams of professionals providing
  forensic accounting and litigation support services. I have over 18 years of experience consulting
  with clients on a variety of managerial and dispute resolution matters. Additionally, I am
  frequently retained as a speaker or panelist to discuss the topic of damages and investigative
  accounting techniques.

  Over the course of my career, I have provided financial and economic damage evaluations of
  complex commercial litigation disputes. My services frequently require me to analyze damages
  and perform forensic accounting for the following types of disputes: breach of contract disputes,
  infringement of intellectual property rights, breach of fiduciary duty, business interruption,
  bankruptcy, securities fraud, insurance disputes, and construction claims, among others. In the
  course of my experience, I have worked on numerous engagements that involve developing,
  analyzing, and defending against complex financial, statistical, and economic models in business
  litigation matters. In addition, I have conducted numerous fraud and forensic investigations.




                                                   Page 2
                                                                                              App. 112
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 33 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 33 of 78 PageID 218


                                             VERITAS "
                                              A D VISORY G ROUP. INC .




    III.     Background
  Life Partners, Inc. (“LPI”) was in the business of marketing and selling investment contracts in the
  secondary market related to life insurance policies generally known as life settlements. Life
  Partners Holdings, Inc. (“LPHI”) was the parent company of LPI. LPHI was a public reporting
  company (subject to the requirements of the Securities and Exchange Act of 1934, as amended)
  and its stock was formerly publicly traded. Brian Pardo (“Pardo”) was the CEO of LPI until
  February 2015 and served as LPHI’s President, CEO, and Chairman of the Board from January
  2000 until January 2015. Pardo owned more than 50% of LPHI’s stock directly and through his
  family trust (the “Pardo Family Trust”) making him the controlling interest in the company.

  During the period relevant to this Report, Life Partners marketed and sold investment contracts
  based on life expectancies (“LEs”) that were often shorter than those provided on the same insureds
  by independent third-party vendors. The LEs were important in determining the contract sales
  price, and LPHI derived its income from the fees charged in connection with these sales. The
  investment contracts allowed investors to obtain an interest in the proceeds of life insurance
  policies in exchange for their capital. The capital was to be used to procure policies and escrow
  for future premiums. While some funds were escrowed, much of the capital was used to (among
  other things) pay large commissions, executive compensation, bonuses to Pardo, and to distribute
  LPHI dividends to the Defendants and Defendant Class. Because Life Partners misled investors
  about the actual LE of the insureds, investors’ escrowed funds were insufficient to pay the
  premiums. Life Partners eventually required the investors to make additional premium payments
  to cover the policy premiums, resulting in a reduction in potential returns. Or, in some cases,
  investors abandoned their investments. In a 2012 lawsuit the Securities and Exchange Commission
  brought against LPHI, Pardo and others in the Western District of Texas (Case No. 12-CV-00033),
  the SEC obtained a jury verdict and judgment against LPHI that found, in part, securities laws
  violations by LPHI and certain of its management in relation to the failure to disclose the shorted
  LE information.




                                                   Page 3
                                                                                             App. 113
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 34 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 34 of 78 PageID 219


                                                      VERITAS "
                                                       A D VISOR Y G ROUP. INC .




  As previously mentioned, funds from LPI’s sales of investment contracts were used in part to
  distribute LPHI dividends. Between January 2008 through February 2015, LPHI declared quarterly
  dividends on its common stock on thirty (30) separate occasions, paying almost $65.8 million in
  dividends. Of this amount, $31.9 million was paid to Pardo and Pardo Family Trust.
  Approximately $33.9 million was distributed to the Defendants and Defendant Class in dividends. 3
  Plaintiffs have asserted that these dividends were fraudulent transfers because 1) Defendants and
  Defendant Class exchanged no reasonably equivalent consideration in exchange for the dividends,
  2) LPHI (and LPI) was insolvent at the time of, or was rendered insolvent by, or had reasonably
  small assets or capital in relation to its business or the transaction at the time or as a result of the,
  declaration and payment of each of the dividends and transfers, and 3) the dividend declarations
  and transfers were made with the actual intent to hinder, delay, or defraud the investors and other
  creditors of Life Partners. In a separate lawsuit brought in the District Court for the Northern
  District of Texas, Plaintiffs previously obtained a jury verdict and judgment against Pardo and
  others that addressed related issues. Plaintiffs are seeking to recover the LPHI dividends that were
  fraudulently distributed to Defendants and Defendant Class.


      IV. LPHI Dividend Distributions
  LPHI declared quarterly dividends on its common stock on thirty (30) separate occasions, paying
  almost $33.9 million in dividends to shareholders (excluding payments to Pardo and Pardo Family
  Trust.) Specifically, from January 2008 through February 2015, LPHI declared and paid dividends
  on the following dates and amounts:




  3
    Pardo and/or Pardo Family Trust received approximately $1.1 million of the $33.9 million in dividends through
  financial intermediaries that is not accounted for the in the $31.9 million previously identified as having been paid to
  Pardo and/or Pardo Family Trust.


                                                            Page 4
                                                                                                               App. 114
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 35 of 78

                                                                    ~
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 35 of 78 PageID 220


                                                                 VERITAS "
                                                                 ADVI SO R Y GRO UP. INC .




                                                                              Approxim a t e                          Dividends to
                                   Record                     Divide nd/
              Date Decla red                    Da te Pa id                     Sha r e s     Tota l Dividends     Shareholders (e xcl.
                                    Date                        Sha re
                                                                              Outs ta ndl na                         Pa rdo a nd PFHI
                 2/8/2008          2/29/2008    3/14/2008        0.06            11,960,S42   s       718,091.91   s           419,063.38
                5/21/2008           6/1/2008    6/16/2008        0.07            11,887,213   s       831,562.73   s           483,634.10
                 8/7/2008         8/31/2008     9/15/2008        0.07            11,887,213 s         832,051.33   $           485,223.31
                10/22/2008        11/30/2008    12/15/2008       0.08            11,887,213 $         953,747.17   $           S62,001.57
                 2/24/2009          3/6/2009    3/16/2009        0.07            14,952,372   s     1,040,034.01   s           614,572.19
                 5/7/2009          5/25/2009    6/15/2009        0.07            14,859,016 s                -     $                  -
                5/14/2009         5/25/2009     6/15/2009        0.25            14 859 016 s       4,754 669.27   s        2,809,700.95
                7/ 27/2009         8/7/2009     9/15/2009        0.25            14,859,016   s     3,715,339.49   $        1,840,339.74
                10/26/2009         11/6/2009    12/15/2009       0.25            14,859,016   s     3,714,823.28   $        2,195,316.78
                1/25/2010           2/5/2010    3/15/2010        0.25            14,859,016   s     3,714,997.59   $        1,839,997.84
                4/26/2010           5/7/2010    6/15/2010        0.25            14,915,246 $       3,728,938.95   s        1,853,939.20
                 8/6/2010          8/6/2010     9/15/2010        0.25            14,9 15,246  s     3,728,8n.oo    $        1,853,877.00
                 9/3/2010         10/15/2010    10/29/2010       0.25            14,915,246   s     3,728,509.35   $        1,853,509.35
                10/21/2010         11/5/ 2010   12/15/2010       0.25            14,915,246   s     3,728,227.50   s        1,853,228.25
                 1/6/2011          1/31/2011     2/15/2011       0.04            18,644,057 s         746,320.00   $           371,320.04
                1/21/2011           2/4/2011    3/15/2011        0.20            18,644,057   s     3,729,547.81   s        l ,8S4,S48.01
                 5/4/2011          5/16/2011    6/15/2011        0.20            18,647,468   s     3,732,481.70   s        1,857,481.90
                8/11/2011         8/26/2011     9/15/2011        0.20            18,647,468   s     3,729,141.66   s        1,8S4,141.86
                11/23/2011         12/Q/2011    12/15/2011       0.20            18,647,468   s     3,729,044.40   s        1,8S4,044.60
                 2/27/2012          3/9/2012    3/15/2012        0.10            18,647,468   s     1,865,322.71   s           927,822.81
                5/23/2012           6/4/2012    6/15/2012        0.10            18,647,468   s     1,864,572.30   s           927,072.40
                 8/8/2012          9/3/2012     9/26/2012        0.10            18,647,468   s     l,86S,623.56   s           928,123.66
                12/3/2012         12/14/2012    12/17/2012       0.10            18,647,468   s     1,864,701.52   $           927,201.62
                 2/25/2013          3/8/2013    3/15/2013        0.10            18,647,468   s     1,864,565.40   s           927,065.50
                 6/4/2013          6/14/2013    6/17/2013        0.05            18,647,468   s       932,260.15   $           463,510.20
                 9/6/2013          9/17/2013    9/20/2013        0.05            18,647,468   s       932,509.06   s           463,759.11
                12/17/2013        12/30/2013     1/ 3/ 2014      0.05            18,647,468   s       934,664.78   s           465,914.83
                 3/4/ 2014         3/14/2014    3/18/2014        0.05            18,647,468   s       932,356.51   s           463,606.56
                5/28/2014           6/9/2014    6/16/2014        0.05            18,647 468   s       932,283.69   $           463,533.74
                 9/2/2014          9/15/2014    9/17/2014        0.05            18,647,468   s       928,687.24   s           462,243.09
           TOTAL DIVIDENDS PAID                                                              $ 65,773,952.07       $      33,875,793.59




  LPHI’s general ledger identified that Pardo and/or Pardo Family Trust received approximately
  $31.9 million in dividends between 2008 and 2015, while the Defendants and Defendant Class
  received approximately $33.9 million in dividends. 4 Plaintiffs are seeking to claw back the
  dividend payments that were distributed to the Defendants and Defendant Class.




  4
    Pardo and/or Pardo Family Trust received approximately $1.1 million of the $33.9 million in dividends through
  financial intermediaries that is not accounted for the in the $31.9 million previously identified as having been paid to
  Pardo and/or Pardo Family Trust.

                                                                        Page 5
                                                                                                                                        App. 115
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 36 of 78

                                                  ~
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 36 of 78 PageID 221


                                              VERITAS "
                                               A D VISORY G ROUP. INC.




      V. Identification of Defendant Class and Subclasses
  As part of our work, Veritas has been asked to establish a method to identify and to identify
  members of the Defendant Class and subclasses who received dividend distributions from Life
  Partners. The Defendant Class has been defined as:


   All persons or entities who \Vere shareholders o f record or beneficial owners of
   shares of LPHI and receiv ed dividends at any time from Jan uary 2008 through
   Febmary 20 15. whether directly. through an inte1media1y holding company. or
   otherwise. Excluded from the class are Brian Pardo. Pardo Family Holdings.
   Ltd .. Tad M . Ba11antyne. Fred Dewald. Harold E. Rafuse, and Ann M . Gray.


  The Defendant Class may be further divided into four subclasses based upon the receipt date of
  dividends: a) 2008 – 2011 Subclass (January 2008 – January 19, 2011), b) 2011 – 2013 Subclass
  (January 20, 2011 – January 19, 2013), c) 2013 – 2015 Subclass (January 20, 2013 – January 20,
  2015); and d) Insider 2014 – 2015 Subclass (January 20, 2014 – January 20, 2015).

  Plaintiffs have identified shareholders (who are members of the Defendant Class) by obtaining
  information from LPHI’s general ledger, company records, court filings, proofs of claim and other
  filings in the Bankruptcy Cases, along with shareholder communications with the Court or with
  representatives of the Estates. LPHI’s general ledger identified dividend distributions to over 100
  shareholders (excluding Pardo and Pardo Family Trust.) The General Ledger also identified
  approximately $33 million in dividend distributions to “Cede & Co-The Depos.” Cede & Co is a
  specialized United States financial institution and nominee name for The Depository Trust
  Company, a large clearing house that holds shares in its name for banks, brokers and institutions
  in order to expedite the sale and transfer of stock. Plaintiffs received a list from Cede & Co that
  identified financial institutions that were acting as intermediaries for LPHI shareholders. Plaintiffs
  sought information from the intermediaries, including by subpoena, to obtain LPHI shareholder
  names and transaction data. To date, Plaintiffs have obtained LPHI shareholder data from 49




                                                   Page 6
                                                                                               App. 116
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 37 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 37 of 78 PageID 222


                                                     VERITAS "
                                                      A D VISOR Y G ROUP. INC .




  intermediaries. 5 Veritas compiled the LPHI shareholder data from each of the 49 intermediaries
  into a master database. As of the date of this Report, 25,141 6 individual shareholders have been
  identified in investor records provided by the intermediaries, company records, and other
  documentation previously available to Plaintiffs. See Attachment A.


      VI.      Methods to Evaluate Dividend Distributions
  As part of our work, Veritas has been asked to determine the appropriate method or methods to
  value dividend distributions for each of the Defendants and each member of the Defendant Class.
  Plaintiffs have asserted that each member of the Defendant Class and subclasses received dividend
  distributions from LPHI at a time when LPHI had no profits to distribute. For each dividend
  distribution date, the criteria and determination as to whether the dividend payment constitutes a
  fraudulent transfer are common and typical to each of the Defendants and members of the
  Defendant Class.

  The value of the distributions that are determined to be fraudulent can be quantified utilizing one
  of two methods depending on the type of data that was provided by the intermediaries. In both
  methods, the value can be determined mechanically and formulaically for each of the 30
  distribution dates and for each member of the Defendant Class and subclasses. 7

  Method 1 is to obtain the actual dividend distribution amount for each member of the Defendant
  class directly from the data provided by the intermediaries. Method 1 can be used if the financial
  institutions provided all three of the following: 1) shareholder name, 2) dividend payment date,
  and 3) dividend payment amount. Out of the 49 intermediaries that have provided data, 39 provided
  sufficient data to utilize Method 1 to value the dividend distributions. Production and analysis of

  5
    Veritas understands that there are outstanding subpoenas and/or requests for information to additional
  intermediaries (e.g. Blackrock Institutional Trust Company) As data is provided by intermediaries, Veritas will
  employ the same methodology to identify additional members of the Defendant class.
  6
    The investor count does not include Pardo and/or Pardo Family Trust accounts nor accounts for individuals that
  settled with Plaintiffs.
  7
    Barclays did not provide sufficient data to utilize Method 1 or Method 2 to value the dividend distributions on each
  of the 30 dividend payment dates. Veritas understands that additional information has been requested and expects
  that the data will allow the value of the dividend distributions to be determined utilizing one of the two methods
  identified in this Report.

                                                           Page 7
                                                                                                              App. 117
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 38 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 38 of 78 PageID 223


                                                     VERITAS "
                                                     A D VISOR Y G ROUP. INC .




  intermediary data is ongoing, and this number will likely increase. As of the date of this Report,
  Method 1 has been utilized to identify approximately $19.5 million in dividend distributions, or
  $18.7 million after removing distributions to Pardo, Pardo Family Trust, and shareholders with
  settlement agreements. 8 See Attachment A and B for additional data related to Method 1. This
  Report and its attachments will be supplemented upon completion of intermediary production and
  analysis of same.

  Method 2 is to calculate the dividend distribution amount by obtaining the number of shares held
  by each member of the Defendant Class on the record date and then multiply the number of shares
  by the dividend per share. Method 2 is only required if the dividend payments are not shown in
  the investor records from the intermediary. Method 2 can be used if the intermediary provided the
  following: 1) shareholder name and 2) number of shares held on the record date. Out of the 49
  intermediaries, 9 contain sufficient data to utilize Method 2 to value the dividend distributions. As
  of the date of this Report, Method 2 has been utilized to identify approximately $3.5 million in
  dividend distributions, or $2.8 million after removing distributions to Pardo, Pardo Family Trust,
  and shareholders with settlement agreements. Production and analysis of intermediary data is
  ongoing, and this number will likely increase. See Attachment C for an example utilizing Method
  2. This Report and its attachments will be supplemented upon completion of intermediary
  production and analysis of same.




  8
   To the extent that dividends were reinvested, Veritas has included both the initial dividend and subsequent
  dividends in the value of the distributions, as LPHI did not offer a reinvestment plan.

                                                          Page 8
                                                                                                             App. 118
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 39 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 39 of 78 PageID 224


                                             VERITAS "
                                             A D VISORY G ROUP. INC .




   VII.        List of Documents Reviewed and Considered
        Date                                                            Description
     1/20/2017           Second Amended Complaint Against Defendant Class
      8/8/2017           Plaintiff’s Response to Pohlid Motion for Summary Judgment
      8/8/2017           Brief in Support of Plaintiff’s Response to Pohlid’s Motion for Summary Judgment
                         Appendix in Support of Plaintiff’s Response to Pohlid’s Motion for Summary
      8/8/2017
                         Judgment and Exhibits
     6/12/2017           Jury Charge – Pardo Litigation
     12/29/2017          District Court Order - Pardo Litigation
      2/13/18            District Court Final Order - Pardo Litigation
                         Motion practice as to Motion for New Trial to Alter or Amend Judgment – Pardo
      Various
                         Litigation
     5/22/2018           District Court Order – Pardo Litigation
     5/22/2018           District Court Amended Final Judgment – Pardo Litigation
     9/28/2018           District Court Order – SEC vs. LPHI
     10/18/2017          Protective Order
     6/15/2018           4th Amended Scheduling Order
                         2014 LPHI Form 1099
                         ABN-Amro Subpoena Response and Subpoena Response Spreadsheet
                         Broadridge NOBO Request Form
                         Declarations and Payments of Dividends per Bridgepoint
                         LPI NOBO List from Broadridge
                         March 2016 Dividend Calculations for Complaint
                         Vanguard Subpoena Response
                         Summary of Vanguard Financials
                         Ameriprise Subpoena Responses
                         Ameriprise Spreadsheets
                         Apex Subpoena Responses and Answers to Deposition
                         Apex Spreadsheets
                         Barclays Subpoena Responses
                         Barclays Financial Worksheets
                         BBT Securities Financial Spreadsheets
                         BBT Securities Custodian of Records and Dividends of Life Partners
                         BBH Subpoena Responses and Production
                         BBH Spreadsheets


                                                  Page 9
                                                                                              App. 119
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 40 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 40 of 78 PageID 225


                                           VERITAS "
                                           A D VISOR Y G ROUP. INC .




        Date                                                           Description
                         BNY Melon Responses to Subpoena and Shares of Life Partners Holdings
                         BNY Melon Spreadsheets
                         Cetera Subpoena Responses
                         Summary of Cetera Production
                         Charles Schwab Subpoena Responses
                         Charles Schwab Spreadsheets
                         Citadel Subpoena Responses and Spreadsheets
                         COR Clearings Subpoena Responses and Spreadsheets
                         DA Davidsons Subpoena Responses and Spreadsheets
                         E-Trade Subpoena Response and Spreadsheets
                         Edward Jones Subpoena Response and Spreadsheets
                         First Clearing Wells Fargo Subpoena Response and Spreadsheets
                         FolioFn Response and Spreadsheets
                         LPHI General Ledgers for 2008 to 2015
                         LPI General Ledgers for 2008 to 2015
                         LPHI Trial Balances for 2011 to 2015
                         LPHI Transaction Reports for 2012 to 2015
                         LPI Trial Balances for 2012 to 2015
                         LPI Financial Services for 2015
                         LPI General Ledger Transaction Reports for 2012 to 2015
                         Chart of Accounts Standard and GL Codes
                         Hilliard Lyons Subpoena Response and Spreadsheets
                         Hilltop Securities Subpoena Responses and Spreadsheets
                         Various Entities Responses to Deposition of Written Questions
                         Interactive Brokers Exhibit A and B Spreadsheets
                         Interactive Brokers Response to Subpoena
                         INTL FC Stone Subpoena Responses and Spreadsheets
                         Janney Montgomery Spreadsheets and Dividend Distributions
                         Koonce Holders of Record Files and Spreadsheets
                         LEK Securities Spreadsheets
                         LPL Financial Subpoena Response and Spreadsheets
                         Marsco Spreadsheet and Position
                         Merrill Lynch - Bank of America Subpoena Responses and Spreadsheets
                         Mesirow Subpoena Responses and Spreadsheets


                                               Page 10
                                                                                         App. 120
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 41 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 41 of 78 PageID 226


                                           VERITAS "
                                           A D VISOR Y G ROUP. INC .




        Date                                                           Description
                         National Fidelity Subpoena Responses and Spreadsheets
                         Oppenheimer Subpoena Responses and Spreadsheets
                         Options Xpress Subpoena Responses and Spreadsheets
                         Pensco Subpoena Responses and Spreadsheets
                         Pensco - Causin, Miller, and Wharton Statements
                         Peoples Subpoena Responses and Spreadsheets
                         Raymond James Subpoena Responses and Spreadsheets
                         Raymond James Equity and Dividend Reports
                         RBC Subpoena Responses and Spreadsheets
                         SEI Subpoena Reponses and Spreadsheets
                         SG Americas Subpoena Responses and Spreadsheets
                         Stockcross Spreadsheets and Holdings of Stock Records
                         TD Ameritrade Subpoena Responses and Spreadsheets
                         TradeStation Subpoena Responses and Spreadsheets
                         UBS Subpoena Responses, Spreadsheets and DTC Smart Searches
                         USAA Subpoena Responses and Spreadsheets
                         USAA Pay Date Reports
                         WedBush Subpoena and Intermediary Responses and Spreadsheets
                         Wilson Davis Answers to Deposition of Written Questions
                         Various Life Partners Financial Documents for 2007 and 2008
                         List of Checks and Settlement Agreements Spreadsheet
                         Vision Financial Subpoena Response
                         Pardo Trial Exhibit 0462 - Reinhardt Report
                         TK Summary Documents
                         Dividends Paid Workbook
                         Vanguard Life Partners Subpoena Request for Production - Spreadsheet
                         Barclay_s Intermediary Subpoena Response_(21218167)_(1)
                         Supplemental Subpoena Response_names and addresses_sent 12_22_17 FC Stone
                         Keybank National Association - Production on 03.26.2019 and Life Holdings Bank
                         Records
                         Wells Fargo - Activity_and_Dividend_Report_sent 10-18-2017_(20137167)_(1)




                                               Page 11
                                                                                          App. 121
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 42 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 42 of 78 PageID 227


                                               VERITAS "
                                               A D VISORY G ROUP. INC .




  VIII.      Qualifications of Brandi Kleinman

  EMPLOYMENT HISTORY

  December 2002 – Present
        Veritas Advisory Group, Inc.
        Vice President
            Ms. Kleinman has eighteen years of experience in consulting with clients on a variety of
            managerial and dispute resolution matters. She provides financial and economic damage
            evaluations of complex commercial litigation disputes. The types of matters for which Ms.
            Kleinman has provided services include: breach of contract disputes, infringement of
            intellectual property rights, breach of fiduciary duty, business interruption, bankruptcy,
            securities fraud, insurance disputes, construction claims, and various matters related to the
            valuation of businesses and disputes. Ms. Kleinman has significant experience in the
            financial services, construction, energy, health care, and insurance industries.

             Ms. Kleinman has worked on numerous engagements that involve developing, analyzing,
             and defending against complex financial, statistical, and economic models in business
             litigation matters. In addition, Ms. Kleinman has conducted numerous fraud and forensic
             investigations including alter-ego and piercing the corporate veil investigations of
             companies and white collar fraud investigations..



  June 2000 – December 2002
         Navigant Consulting, Inc.
         Senior Consultant
             Ms. Kleinman’s responsibilities and experiences were similar to those at Veritas Advisory
             Group, Inc.

  EDUCATION

  2000           University of Texas at Austin
                 Bachelor of Business Administration – Finance

  2005           University of Texas at Dallas
                 Master of Science in Accounting and Information Management

  2008 – 2019    Continuing Professional Education
                 Numerous in-house and outside sponsored seminars, conferences, and training sessions on:
                    - financial modeling techniques and financial statement analysis
                    - business valuation
                    - fraud and forensic accounting investigations


                                                  Page 12
                                                                                                App. 122
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 43 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 43 of 78 PageID 228


                                                VERITAS "
                                                A D VISOR Y G ROUP. INC .




  SPEECHES AND LECTURES

  Guest Lecturer - University of Texas at Austin
  Upper Division and Graduate Finance and Accounting Classes
  Financial Theory and Practice
  Money, Banking and Economic Conditions

  Guest Lecturer – Texas Christian University
  Upper Division Accounting Classes
  Managerial Accounting
  Business Communication
  Role of Accountants in Litigation

  Guest Speaker –Thompson & Knight, LLP (Dallas)
  Selecting and Working with Damages Experts in Litigation
  Intellectual Property Damages

  Moderator –Women’s Legal Forum (Houston)
  Benefits of Females as Lead Counsel


  ACCREDITATION AND PROFESSIONAL ORGANIZATIONS

  *   Certified Public Accountant in the State of Texas
  *   American Institute of Certified Public Accountants
  *   Certified in Financial Forensics




                                                    Page 13
                                                                            App. 123
  Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 44 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 44 of 78 PageID 229


                                          VERITAS "
                                          A D VISORY G ROUP. INC .




    IX.     Publications
  Brandi N. Kleinman, Steven J. Kmieciak, Alan F. Nagorzanski, Rodney W. Sowards, and Daniel
  P. Wierzba. 2010. “Accounting Issues in Fraud Investigations.” In Construction Accounting: A
  Guide for Attorneys and Other Professionals, ed. Patrick A. McGeehin, Edward G. Benes,
  Patrick J. Greene, Jr., and Wm. Cary Wright, 281-304. Chicago: ABA Publishing.




                                             Page 14
                                                                                      App. 124
  Confidential—Contains Information Subject to Protective Order
      Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 45 of 78
        Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 45 of 78 PageID 230


                                                VERITAS "
                                                A D VISOR Y G ROUP. INC .




            X. Testimony Experience of Brandi Kleinman
           Case Name                       Case #                                     Court                 Testimony

Horizon Mental Health                                                       The American Health          Arbitration
Management, LLC d/b/a                                                       Lawyers Association          Hearing
Horizon Health Behavioral                                                   Dispute Resolution
Health Services                                                             Service
v.
Multicare Health System d/b/a
Multicare Auburn Medical Center




Montwood Property, Ltd.               EP-14-CV-                             United States District       Deposition
                                      00325-DCG                             Court, Western District of
v.
                                                                            Texas, El Paso Division
Residential Funding
Corporation, et al.

Andrea Polito and Andrea Polito       No. DC-15-                            In the District Court of     Trial
Photography, Inc.                     03069                                 Dallas County, Texas
                                                                            134th Judicial District
v.
Neely Moldovan and Andrew
Moldovan


Securities and Exchange               04:17-CV-00336-                       In the United States         Hearing
Commission                            ALM                                   District Court for the
                                                                            Eastern District of Texas,
v.
                                                                            Sherman Division
Thurman P. Bryant, III and Bryant
United Capital Funding, Inc.
And
Arthur F. Wammel, Wammel
Group, LLC, Thurman P. Bryant,
Jr., Carlos Goodspeed a/k/a Sean
Phillips d/b/a Top Agent
Entertainment d/b/a Mr. Top
Agent Entertainment




                                                    Page 15
                                                                                                          App. 125
        Confidential—Contains Information Subject to Protective Order
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 46 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 46 of 78 PageID 231


                                             VERITAS "
                                             A D VISOR Y G ROUP. INC .




    XI.      Charges for Services
  Veritas Advisory Group, Inc. charges its clients based on an hourly rate for personnel assigned
  plus out-of-pocket expenses. The following are the rates for personnel that have performed
  services in connection with this engagement:

                         Vice President                                  $350 - $475
                         Principal                                       $310 - $345
                         Senior Manager                                     $295
                         Manager                                            $280
                         Senior Consultant                                  $250
                         Associate                                          $220
                         Paraprofessional                                   $135




                                                 Page 16
                                                                                        App. 126
  Confidential—Contains Information Subject to Protective Order
         Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 PageAttachment
                                                                                    47 of 78
           Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 47 of 78 PageID 232 A

                                                    Life Partners Creditors’ Trust and Alan M. Jacobs, as Trustee of the
                                                          Life Partners Creditors’ Trust v. James Alexander, et al.
                                                    Summary of Investor Data Provided by Intermediaries as of 4/12/2019


                                                                                                                                     Distributions Distributions to
                                                               First Record      Last Record                            Gross                                            Dividends
                                                                                                     Investor                          to Pardo    Shareholders with
              Method          Financial Institution            Date or Date      Date or Date                         Dividend                                       Adjusted for Prior
                                                                                                      Count                          and/or Pardo     Settlement
                                                                   Paid             Paid                             Distribution                                       Settlements

     1
          I     1
                       I
                       ABN-AMRO                                       2/29/08            9/18/14               6
                                                                                                                                     Family Trust    Agreements
                                                                                                                                                                                             [2]
     2          1      BB&T                                           2/29/08            9/15/14              34
     3          1      Edward Jones                                   2/29/08            9/15/14             318                                                                             [5]
     4          1      Stifel                                         2/29/08            9/15/14             179
     5          1      TradeStation                                   2/29/08            9/17/14              72                                                                            [2] [3]
     6          1      DA Davidson                                    3/14/08            9/17/14              60                                                                              [5]
     7          1      Fidelity                                       3/15/08            9/17/14           4,506                                                                              [6]
     8          1      Interactive Brokers                            3/15/08             1/3/14             683                                                                              [3]
     9          1      Merrill Lynch - Bank of America                3/15/08            9/17/14           1,222                                                                          [3] [4] [5]
    10          1      OptionsXpress                                  3/15/08            9/17/14             242                                                                              [3]
    11          1      TD Ameritrade                                  3/15/08            9/17/14           4,926                                                                            [3] [5]
    12          1      Wedbush                                        3/15/08            9/17/14             177
    13          1      BBH                                            3/17/08            9/18/14              72
    14          1      Cetera                                         3/17/08            9/17/14              17
    15          1      Charles Schwab                                 3/17/08            9/18/14             829                                                                             [5]
    16          1      Citadel                                        3/17/08            9/17/14               6
    17          1      COR Clearing                                   3/17/08            9/18/14             189                                                                           [3] [5]
    18          1      Credit Suisse                                  3/17/08            9/20/13              14                                                                             [4]
    19          1      Foliofin                                       3/17/08            9/17/14             563                                                                             [5]
    20          1      Goldman Sachs                                  3/17/08            9/17/14             123
    21          1      Hilltop                                        3/17/08            9/17/14              78                                                                            [3] [5]
    22          1      Intl FC Stone                                  3/17/08            3/18/14              52                                                                          [3] [5] [6]
    23          1      Janney Montgomery                              3/17/08             6/6/14              53                                                                              [5]
    24          1      Koonce                                         3/17/08            9/18/14              52                                                                            [3] [6]
    25          1      Oppenheimer                                    3/17/08            9/18/14              81
    26          1      RBC                                            3/17/08            9/17/14             272                                                                             [3]
    27          1      ScottTrade                                     3/17/08            9/17/14           4,370                                                                           [3] [5]
    28          1      Wells Fargo                                    3/17/08            9/17/14           1,738                                                                           [4] [5]
    29          1      StockCross                                     1/11/09           12/13/11               8
    30          1      State Street                                   3/16/09            6/17/14             168
    31          1      Keybank                                        3/15/10             1/3/14              55
    32          1      Peoples                                        6/15/10            9/17/14               9
    33          1      Pensco                                        12/15/10            6/16/14               1
    34          1      Ameriprise                                     2/15/11            6/15/12              89                                                                             [3]
    35          1      Hilliard Lyons                                 2/15/11            9/17/14               9
    36          1      UBS                                            3/15/11            9/17/14               1
    37          1      Apex                                           12/9/11            9/15/14             543                                                                           [3] [5]
    38          1      USAA                                           12/9/11             6/9/14             101
    39          1      Vanguard                                       12/9/11            9/15/14             170                                                                             [5]
                       Subtotal Method 1                                                                  22,088

    40          2      SG Americas                                    2/29/08            9/15/14                25                                                                          [3] [6]
    41          1      BNY Mellon Pershing                            3/15/08            9/17/14             1,719                                                                        [3] [4] [6]
    42          2      LPL Financial                                  3/17/08            9/17/14               377                                                                            [5]
    43          2      SEI                                            2/18/09             1/5/11               195
    44          2      Mesirow                                         2/5/10             6/9/14               121                                                                           [3]
    45          2      LEK Securities                                  2/5/10             6/9/14                 5
    46          2      Raymond James                                   2/4/11            9/15/14               127                                                                           [3]
    47          2      E Trade                                        12/9/11            9/15/14                50                                                                           [6]
    48          2      Marsco                                         6/19/14            6/19/14                 2
                       Subtotal Method 2                                                                     2,621

    49                 Barclays                                                                               432        TBD                                                                 [1]
    50                 Blackrock                                                                                         TBD                                                                 [1]
                                                                                                          25,141

Notes:     [1] Additional data is required to complete the quantification of gross dividends. This data has been requested from Barclays and Blackrock.
           [2] Data outside of the relevant period has been excluded in the quantification of gross dividends paid.
           [3] Accounts with no positive gross disbursement are removed from the Investor Count.
           [4] Accounts belonging to Pardo and/or Pardo Family Trust are removed from the Investor Count.
           [5] Accounts belonging to Shareholders with Settlement Agreements are removed from the Investor Count.
           [6] Veritas has projected gross dividend distributions in instances where data appears to have been inadvertently omitted for certain dividend dates.




                                                                                               Page 1 of 1                                                                   App. 127
                                                                                                             Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 48 of 78                                                                                                                                                                                 Attachment B
                                                                                                               Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 48 of 78 PageID 233

                                                                                                                                                       Life Partners Creditors’ Trust and Alan M. Jacobs, as Trustee of the
                                                                                                                                                             Life Partners Creditors’ Trust v. James Alexander, et al.
                                                                                                                                                       Example of Valuation of Dividend Distribution: Method 1 for Koonce


                                                                                                                                                                                 Dividend Disbursement or Reinvestment Date
Account Number   3/17/2008   6/16/2008   9/22/2008   12/15/2008   12/19/2008   3/16/2009   6/1/2009   8/28/2009   9/15/2009   12/15/2009   3/15/2010     6/15/2010   9/15/2010    12/15/2010 3/15/2011     6/15/2011   9/15/2011   12/15/2011   3/15/2012   6/15/2012   9/28/2012 12/20/2012 3/18/2013   6/18/2013   9/23/2013   1/6/2014   3/18/2014   6/17/2014   9/18/2014     Total




Total




                                                                                                                                                                                         Page 1 of 1                                                                                                                                                           App. 128
                                                      Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 49 of 78
                                                        Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 49 of 78 PageID 234                                                                               Attachment C

                                                                     Life Partners Creditors’ Trust and Alan M. Jacobs, as Trustee of the
                                                                           Life Partners Creditors’ Trust v. James Alexander, et al.
                                                                   Example of Valuation of Dividend Distribution: Method 2 for LEK Securities


                                                                                                                  Settlement Date
        Entity             2/5/2010                      5/7/2010                     2/4/2011                      6/14/2013                   9/17/2013                      12/30/2013                    6/9/2014
                 Shares Dividend/Share   Net   Shares Dividend/Share   Net   Shares Dividend/Share   Net   Shares Dividend/Share Net   Shares Dividend/Share   Net   Shares Dividend/Share   Net   Shares Dividend/Share   Net




Total




                                                                                                      Page 1 of 1                                                                                                  App. 129
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 50 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 50 of 78 PageID 235




                    EXHIBIT B-3




                                                                         App. 130
                                             Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 51 of 78               Exhibit B-3

                                               Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 51 of 78 PageID 236                 CONFIDENTIAL




                                                                                Life Partners - Jacobs v. Alexander
                                                                                         Shareholder List

Count         Classification               Intermediary                                                           Shareholder        Gross Dividend
  1     Abbreviated Name       USAA
  2     Abbreviated Name       BNY Mellon-Pershing
  3     Abbreviated Name       BNY Mellon-Pershing
        Abbreviated Name       USAA
  5     Abbreviated Name       BNY Mellon-Pershing
  6     Abbreviated Name       BNY Mellon-Pershing
  7     Abbreviated Name       BNY Mellon-Pershing
  8     Abbreviated Name       BNY Mellon-Pershing
  9     Abbreviated Name       BNY Mellon-Pershing
 10     Abbreviated Name       BNY Mellon-Pershing
 11     Abbreviated Name       BNY Mellon-Pershing
 12     Abbreviated Name       BNY Mellon-Pershing
 13     Abbreviated Name       BNY Mellon-Pershing
 14     Abbreviated Name       USAA
 15     Abbreviated Name       BNY Mellon-Pershing
 16     Abbreviated Name       BNY Mellon-Pershing
 17     Abbreviated Name       USAA
 18     Abbreviated Name       BNY Mellon-Pershing
 19     Abbreviated Name       BNY Mellon-Pershing
 20     Abbreviated Name       BNY Mellon-Pershing
 21     Abbreviated Name       USAA
 22     Abbreviated Name       BNY Mellon-Pershing
 23     Abbreviated Name       BNY Mellon-Pershing
 24     Abbreviated Name       BNY Mellon-Pershing
 25     Abbreviated Name       BNY Mellon-Pershing
 26     Abbreviated Name       USAA
 27     Abbreviated Name       USAA
 28     Abbreviated Name       BNY Mellon-Pershing
 29     Abbreviated Name       BNY Mellon-Pershing
 30     Abbreviated Name       BNY Mellon-Pershing
 31     Abbreviated Name       BNY Mellon-Pershing
 32     Abbreviated Name       BNY Mellon-Pershing
 33     Abbreviated Name       BNY Mellon-Pershing
 34     Abbreviated Name       BNY Mellon-Pershing
 35     Abbreviated Name       BNY Mellon-Pershing
 36     Account Number         Raymond James
 37     Account Number         Barclays
 38     Account Number         Barclays
 39     Account Number         Barclays
 40     Account Number         Barclays
 41     Account Number         Barclays
 42     Account Number         Barclays
 43     Account Number         Barclays
 44     Account Number         Barclays
 45     Account Number         Barclays
 46     Account Number         Barclays
 47     Account Number         Barclays
 48     Account Number         Barclays
 49     Account Number         Barclays
 50     Account Number         Barclays
 51     Account Number         Barclays
 52     Account Number         Barclays
 53     Account Number         Barclays
 54     Account Number         Barclays
 55     Account Number         Barclays
 56     Account Number         Barclays
 57     Account Number         Barclays
 58     Account Number         Barclays
 59     Account Number         Barclays
 60     Account Number         Barclays
 61     Account Number         Barclays
 62     Account Number         Barclays
 63     Account Number         Barclays
 64     Account Number         Barclays
 65     Account Number         Barclays
 66     Account Number         Barclays
 67     Account Number         Barclays
 68     Account Number         Barclays
 69     Account Number         Barclays
 70     Account Number         Barclays
 71     Account Number         Barclays
 72     Account Number         Barclays
 73     Account Number         Barclays
 74     Account Number         Barclays
 75     Account Number         Barclays
 76     Account Number         Barclays
 77     Account Number         Barclays
 78     Account Number         Barclays
 79     Account Number         Barclays
 80     Account Number         Barclays
 81     Account Number         Barclays
 82     Account Number         Barclays
 83     Account Number         Barclays
 84     Account Number         Barclays
 85     Account Number         Barclays
 86     Account Number         Barclays
 87     Account Number         Intl FC Stone
 88     Account Number         Barclays
 89     Account Number         Barclays
 90     Account Number         Barclays
 91     Account Number         Goldman Sachs
 92     Account Number         Goldman Sachs
 93     Account Number         Goldman Sachs
 94     Account Number         Goldman Sachs
 95     Account Number         BNY Mellon-Pershing




                                                                                            Page 1 of 24
                                                                                                                                  App. 131
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 52 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 52 of 78 PageID 237                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
 96     Account Number          BNY Mellon-Pershing
 97     Account Number          BNY Mellon-Pershing
 98     Account Number          BNY Mellon-Pershing
 99     Account Number          BNY Mellon-Pershing
 100    Account Number          BNY Mellon-Pershing
 101    Account Number          BNY Mellon-Pershing
 102    Account Number          BNY Mellon-Pershing
 103    Account Number          BNY Mellon-Pershing
 104    Account Number          BNY Mellon-Pershing
 105    Account Number          BNY Mellon-Pershing
 106    Account Number          BNY Mellon-Pershing
 107    Account Number          BNY Mellon-Pershing
 108    Account Number          BNY Mellon-Pershing
 109    Account Number          BNY Mellon-Pershing
 110    Account Number          BNY Mellon-Pershing
 111    Account Number          BNY Mellon-Pershing
 112    Account Number          BNY Mellon-Pershing
 113    Account Number          BNY Mellon-Pershing
 114    Account Number          BNY Mellon-Pershing
 115    Account Number          BNY Mellon-Pershing
 116    Account Number          BNY Mellon-Pershing
 117    Account Number          BNY Mellon-Pershing
 118    Account Number          BNY Mellon-Pershing
 119    Account Number          BNY Mellon-Pershing
 120    Account Number          BNY Mellon-Pershing
 121    Account Number          BNY Mellon-Pershing
 122    Account Number          BNY Mellon-Pershing
 123    Account Number          BNY Mellon-Pershing
 124    Account Number          BNY Mellon-Pershing
 125    Account Number          BNY Mellon-Pershing
 126    Account Number          BNY Mellon-Pershing
 127    Account Number          BNY Mellon-Pershing
 128    Account Number          BNY Mellon-Pershing
 129    Account Number          BNY Mellon-Pershing
 130    Account Number          BNY Mellon-Pershing
 131    Account Number          BNY Mellon-Pershing
 132    Account Number          BNY Mellon-Pershing
 133    Account Number          BNY Mellon-Pershing
 134    Account Number          BNY Mellon-Pershing
 135    Account Number          BNY Mellon-Pershing
 136    Account Number          BNY Mellon-Pershing
 137    Account Number          BNY Mellon-Pershing
 138    Account Number          BNY Mellon-Pershing
 139    Account Number          BNY Mellon-Pershing
 140    Account Number          BNY Mellon-Pershing
 141    Account Number          BNY Mellon-Pershing
 142    Account Number          BNY Mellon-Pershing
 143    Account Number          BNY Mellon-Pershing
 144    Account Number          BNY Mellon-Pershing
 145    Account Number          BNY Mellon-Pershing
 146    Account Number          BNY Mellon-Pershing
 147    Account Number          BNY Mellon-Pershing
 148    Account Number          BNY Mellon-Pershing
 149    Account Number          BNY Mellon-Pershing
 150    Account Number          BNY Mellon-Pershing
 151    Account Number          BNY Mellon-Pershing
 152    Account Number          Goldman Sachs
 153    Account Number          Goldman Sachs
 154    Account Number          Goldman Sachs
 155    Account Number          Goldman Sachs
 156    Account Number          BNY Mellon-Pershing
 157    Clearing Account        Citadel
 158    Clearing Account        Citadel
 159    Clearing Account        Citadel
 160    Entity or Company       State Street
 161    Entity or Company       State Street
 162    Entity or Company       State Street
 163    Entity or Company       State Street
 164    Entity or Company       Oppenheimer
 165    Entity or Company       State Street
 166    Entity or Company       State Street
 167    Entity or Company       State Street
 168    Entity or Company       State Street
 169    Entity or Company       State Street
 170    Entity or Company       State Street
 171    Entity or Company       State Street
 172    Entity or Company       State Street
 173    Entity or Company       State Street
 174    Entity or Company       Merrill Lynch - Bank of America
 175    Entity or Company       State Street
 176    Entity or Company       State Street
 177    Entity or Company       State Street
 178    Entity or Company       State Street
 179    Entity or Company       State Street
 180    Entity or Company       Morgan Stanley
 181    Entity or Company       State Street
 182    Entity or Company       Koonce
 183    Entity or Company       Wells Fargo
 184    Entity or Company       BNY Mellon-Pershing
 185    Entity or Company       State Street
 186    Entity or Company       BNY Mellon-Pershing
 187    Entity or Company       Merrill Lynch - Bank of America
 188    Entity or Company       State Street
 189    Entity or Company       State Street
 190    Entity or Company       State Street




                                                                                             Page 2 of 24
                                                                                                                                   App. 132
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 53 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 53 of 78 PageID 238                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
 191    Entity or Company       TradeStation
 192    Entity or Company       State Street
 193    Entity or Company       Merrill Lynch - Bank of America
 194    Entity or Company       State Street
 195    Entity or Company       State Street
 196    Entity or Company       State Street
 197    Entity or Company       State Street
 198    Entity or Company       State Street
 199    Entity or Company       Wells Fargo
 200    Entity or Company       State Street
 201    Entity or Company       State Street
 202    Entity or Company       Wells Fargo
 203    Entity or Company       Wells Fargo
 204    Entity or Company       State Street
 205    Entity or Company       Goldman Sachs
 206    Entity or Company       State Street
 207    Entity or Company       State Street
 208    Entity or Company       Wells Fargo
 209    Entity or Company       State Street
 210    Entity or Company       State Street
 211    Individual              TD Ameritrade
 212    Individual              TD Ameritrade
 213    Individual              Morgan Stanley
 214    Individual              BNY Mellon-Pershing
 215    Individual              BNY Mellon-Pershing
 216    Individual              BNY Mellon-Pershing
 217    Individual              BNY Mellon-Pershing
 218    Individual              BNY Mellon-Pershing
 219    Individual              BNY Mellon-Pershing
 220    Individual              Fidelity
 221    Individual              Merrill Lynch - Bank of America
 222    Individual              BNY Mellon-Pershing
 223    Individual              BNY Mellon-Pershing
 224    Individual              Fidelity
 225    Individual              Fidelity
 226    Individual              ScottTrade
 227    Individual              Koonce
 228    Individual              Koonce
 229    Individual              Koonce
 230    Individual              COR Clearing
 231    Individual              ScottTrade
 232    Individual              TD Ameritrade
 233    Individual              TD Ameritrade
 234    Individual              Fidelity
 235    Individual              Apex
 236    Individual              ScottTrade
 237    Individual              Charles Schwab
 238    Individual              Fidelity
 239    Individual              Fidelity
 240    Individual              Fidelity
 241    Individual              Fidelity
 242    Individual              Koonce
 243    Individual              Koonce
 244    Individual              BNY Mellon-Pershing
 245    Individual              Edward Jones
 246    Individual              TD Ameritrade
 247    Individual              RBC
 248    Individual              Charles Schwab
 249    Individual              Wedbush
 250    Individual              Wedbush
 251    Individual              Wedbush
 252    Individual              Fidelity
 253    Individual              Charles Schwab
 254    Individual              SEI
 255    Individual              Fidelity
 256    Individual              Fidelity
 257    Individual              TD Ameritrade
 258    Individual              Fidelity
 259    Individual              TD Ameritrade
 260    Individual              Charles Schwab
 261    Individual              Charles Schwab
 262    Individual              TD Ameritrade
 263    Individual              Janney Montgomery
 264    Individual              Koonce
 265    Individual              Fidelity
 266    Individual              TD Ameritrade
 267    Individual              Wells Fargo
 268    Individual              Wells Fargo
 269    Individual              TD Ameritrade
 270    Individual              Merrill Lynch - Bank of America
 271    Individual              TD Ameritrade
 272    Individual              Fidelity
 273    Individual              RBC
 274    Individual              Charles Schwab
 275    Individual              Charles Schwab
 276    Individual              Fidelity
 277    Individual              Wells Fargo
 278    Individual              Fidelity
 279    Individual              Fidelity
 280    Individual              Fidelity
 281    Individual              Charles Schwab
 282    Individual              Koonce
 283    Individual              TD Ameritrade
 284    Individual              RBC
 285    Individual              Fidelity




                                                                                             Page 3 of 24
                                                                                                                                   App. 133
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 54 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 54 of 78 PageID 239                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification               Intermediary                                                           Shareholder        Gross Dividend
 286    Individual              BB&T Securities
 287    Individual              OptionsXpress
 288    Individual              Fidelity
 289    Individual              Fidelity
 290    Individual              Fidelity
 291    Individual              Fidelity
 292    Individual              TD Ameritrade
 293    Individual              Oppenheimer
 294    Individual              Wedbush
 295    Individual              BNY Mellon-Pershing
 296    Individual              Wells Fargo
 297    Individual              Apex
 298    Individual              Stockcross
 299    Individual              Fidelity
 300    Individual              Fidelity
 301    Individual              TD Ameritrade
 302    Individual              Charles Schwab
 303    Individual              Fidelity
 304    Individual              BNY Mellon-Pershing
 305    Individual              Fidelity
 306    Individual              Fidelity
 307    Individual              Janney Montgomery
 308    Individual              TD Ameritrade
 309    Individual              TD Ameritrade
 310    Individual              Fidelity
 311    Individual              Wells Fargo
 312    Individual              ScottTrade
 313    Individual              Mesirow
 314    Individual              Fidelity
 315    Individual              ScottTrade
 316    Individual              ScottTrade
 317    Individual              ScottTrade
 318    Individual              TD Ameritrade
 319    Individual              Merrill Lynch - Bank of America
 320    Individual              Merrill Lynch - Bank of America
 321    Individual              Merrill Lynch - Bank of America
 322    Individual              Merrill Lynch - Bank of America
 323    Individual              Merrill Lynch - Bank of America
 324    Individual              Merrill Lynch - Bank of America
 325    Individual              Charles Schwab
 326    Individual              Wells Fargo
 327    Individual              TD Ameritrade
 328    Individual              TD Ameritrade
 329    Individual              Koonce
 330    Individual              Koonce
 331    Individual              ScottTrade
 332    Individual              Fidelity
 333    Individual              Hilltop
 334    Individual              Raymond James
 335    Individual              Raymond James
 336    Individual              Wells Fargo
 337    Individual              Charles Schwab
 338    Individual              ScottTrade
 339    Individual              Fidelity
 340    Individual              Fidelity
 341    Individual              Edward Jones
 342    Individual              Charles Schwab
 343    Individual              Fidelity
 344    Individual              TD Ameritrade
 345    Individual              RBC
 346    Individual              Wedbush
 347    Individual              Mesirow
 348    Individual              TD Ameritrade
 349    Individual              Charles Schwab
 350    Individual              TD Ameritrade
 351    Individual              Fidelity
 352    Individual              Fidelity
 353    Individual              Edward Jones
 354    Individual              Edward Jones
 355    Individual              Wells Fargo
 356    Individual              Fidelity
 357    Individual              Wells Fargo
 358    Individual              Morgan Stanley
 359    Individual              RBC
 360    Individual              Cetera
 361    Individual              ScottTrade
 362    Individual              Fidelity
 363    Individual              TD Ameritrade
 364    Individual              TD Ameritrade
 365    Individual              BNY Mellon-Pershing
 366    Individual              ScottTrade
 367    Individual              ScottTrade
 368    Individual              Edward Jones
 369    Individual              Charles Schwab
 370    Individual              Charles Schwab
 371    Individual              TD Ameritrade
 372    Individual              ScottTrade
 373    Individual              Edward Jones
 374    Individual              TD Ameritrade
 375    Individual              Mesirow
 376    Individual              ScottTrade
 377    Individual              TD Ameritrade
 378    Individual              Wedbush
 379    Individual              Charles Schwab
 380    Individual              Wells Fargo




                                                                                             Page 4 of 24
                                                                                                                                   App. 134
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 55 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 55 of 78 PageID 240                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
 381    Individual              BNY Mellon-Pershing
 382    Individual              Fidelity
 383    Individual              Charles Schwab
 384    Individual              Fidelity
 385    Individual              Charles Schwab
 386    Individual              RBC
 387    Individual              Stifel
 388    Individual              RBC
 389    Individual              TD Ameritrade
 390    Individual              ScottTrade
 391    Individual              Edward Jones
 392    Individual              Edward Jones
 393    Individual              ScottTrade
 394    Individual              ScottTrade
 395    Individual              ScottTrade
 396    Individual              Charles Schwab
 397    Individual              Charles Schwab
 398    Individual              TD Ameritrade
 399    Individual              Wells Fargo
 400    Individual              Wells Fargo
 401    Individual              TD Ameritrade
 402    Individual              Charles Schwab
 403    Individual              Fidelity
 404    Individual              TD Ameritrade
 405    Individual              Edward Jones
 406    Individual              TD Ameritrade
 407    Individual              LPL Financial
 408    Individual              Fidelity
 409    Individual              Wells Fargo
 410    Individual              Fidelity
 411    Individual              Fidelity
 412    Individual              Charles Schwab
 413    Individual              BNY Mellon-Pershing
 414    Individual              Charles Schwab
 415    Individual              Oppenheimer
 416    Individual              ScottTrade
 417    Individual              Fidelity
 418    Individual              Wells Fargo
 419    Individual              TD Ameritrade
 420    Individual              ScottTrade
 421    Individual              TD Ameritrade
 422    Individual              Charles Schwab
 423    Individual              Charles Schwab
 424    Individual              TD Ameritrade
 425    Individual              TD Ameritrade
 426    Individual              Charles Schwab
 427    Individual              TD Ameritrade
 428    Individual              TD Ameritrade
 429    Individual              TD Ameritrade
 430    Individual              TD Ameritrade
 431    Individual              ScottTrade
 432    Individual              Apex
 433    Individual              Fidelity
 434    Individual              LPL Financial
 435    Individual              ScottTrade
 436    Individual              ScottTrade
 437    Individual              ScottTrade
 438    Individual              Wells Fargo
 439    Individual              ScottTrade
 440    Individual              ScottTrade
 441    Individual              TD Ameritrade
 442    Individual              Fidelity
 443    Individual              TD Ameritrade
 444    Individual              Fidelity
 445    Individual              Fidelity
 446    Individual              TD Ameritrade
 447    Individual              TD Ameritrade
 448    Individual              Fidelity
 449    Individual              Fidelity
 450    Individual              Charles Schwab
 451    Individual              Charles Schwab
 452    Individual              Charles Schwab
 453    Individual              Fidelity
 454    Individual              TD Ameritrade
 455    Individual              TD Ameritrade
 456    Individual              Morgan Stanley
 457    Individual              Interactive Brokers
 458    Individual              ScottTrade
 459    Individual              TD Ameritrade
 460    Individual              ScottTrade
 461    Individual              ScottTrade
 462    Individual              Koonce
 463    Individual              TD Ameritrade
 464    Individual              Fidelity
 465    Individual              TD Ameritrade
 466    Individual              ScottTrade
 467    Individual              ScottTrade
 468    Individual              ScottTrade
 469    Individual              TD Ameritrade
 470    Individual              Fidelity
 471    Individual              TD Ameritrade
 472    Individual              ScottTrade
 473    Individual              ScottTrade
 474    Individual              Fidelity
 475    Individual              Fidelity




                                                                                             Page 5 of 24
                                                                                                                                   App. 135
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 56 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 56 of 78 PageID 241                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification               Intermediary                                                           Shareholder        Gross Dividend
 476    Individual              TD Ameritrade
 477    Individual              TD Ameritrade
 478    Individual              Koonce
 479    Individual              Koonce
 480    Individual              Fidelity
 481    Individual              Koonce
 482    Individual              Fidelity
 483    Individual              TD Ameritrade
 484    Individual              ScottTrade
 485    Individual              ScottTrade
 486    Individual              TD Ameritrade
 487    Individual              TD Ameritrade
 488    Individual              Charles Schwab
 489    Individual              Keybank
 490    Individual              BB&T Securities
 491    Individual              TD Ameritrade
 492    Individual              Fidelity
 493    Individual              Fidelity
 494    Individual              Fidelity
 495    Individual              Wedbush
 496    Individual              ScottTrade
 497    Individual              TD Ameritrade
 498    Individual              ScottTrade
 499    Individual              Fidelity
 500    Individual              Fidelity
 501    Individual              Wells Fargo
 502    Individual              ScottTrade
 503    Individual              BNY Mellon-Pershing
 504    Individual              TD Ameritrade
 505    Individual              Merrill Lynch - Bank of America
 506    Individual              Charles Schwab
 507    Individual              ScottTrade
 508    Individual              TD Ameritrade
 509    Individual              Charles Schwab
 510    Individual              Fidelity
 511    Individual              Fidelity
 512    Individual              DA Davidson
 513    Individual              TD Ameritrade
 514    Individual              Charles Schwab
 515    Individual              Charles Schwab
 516    Individual              Charles Schwab
 517    Individual              ScottTrade
 518    Individual              Charles Schwab
 519    Individual              Fidelity
 520    Individual              Charles Schwab
 521    Individual              TD Ameritrade
 522    Individual              TD Ameritrade
 523    Individual              TD Ameritrade
 524    Individual              Koonce
 525    Individual              Morgan Stanley
 526    Individual              Charles Schwab
 527    Individual              Charles Schwab
 528    Individual              TD Ameritrade
 529    Individual              Fidelity
 530    Individual              Fidelity
 531    Individual              Wells Fargo
 532    Individual              TD Ameritrade
 533    Individual              Charles Schwab
 534    Individual              OptionsXpress
 535    Individual              ScottTrade
 536    Individual              Wells Fargo
 537    Individual              Morgan Stanley
 538    Individual              Vanguard
 539    Individual              Fidelity
 540    Individual              TD Ameritrade
 541    Individual              Raymond James
 542    Individual              OptionsXpress
 543    Individual              Fidelity
 544    Individual              Wells Fargo
 545    Individual              TD Ameritrade
 546    Individual              TD Ameritrade
 547    Individual              TD Ameritrade
 548    Individual              RBC
 549    Individual              Fidelity
 550    Individual              TD Ameritrade
 551    Individual              Vanguard
 552    Individual              Wedbush
 553    Individual              TD Ameritrade
 554    Individual              Fidelity
 555    Individual              TD Ameritrade
 556    Individual              Fidelity
 557    Individual              Fidelity
 558    Individual              TD Ameritrade
 559    Individual              TD Ameritrade
 560    Individual              Wells Fargo
 561    Individual              TD Ameritrade
 562    Individual              Fidelity
 563    Individual              TD Ameritrade
 564    Individual              Merrill Lynch - Bank of America
 565    Individual              Charles Schwab
 566    Individual              Fidelity
 567    Individual              TD Ameritrade
 568    Individual              TD Ameritrade
 569    Individual              TD Ameritrade
 570    Individual              TD Ameritrade




                                                                                             Page 6 of 24
                                                                                                                                   App. 136
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 57 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 57 of 78 PageID 242                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
 571    Individual              TD Ameritrade
 572    Individual              TD Ameritrade
 573    Individual              Charles Schwab
 574    Individual              Charles Schwab
 575    Individual              BNY Mellon-Pershing
 576    Individual              BNY Mellon-Pershing
 577    Individual              TD Ameritrade
 578    Individual              ScottTrade
 579    Individual              TD Ameritrade
 580    Individual              Fidelity
 581    Individual              Merrill Lynch - Bank of America
 582    Individual              Koonce
 583    Individual              TD Ameritrade
 584    Individual              TD Ameritrade
 585    Individual              COR Clearing
 586    Individual              Janney Montgomery
 587    Individual              RBC
 588    Individual              Merrill Lynch - Bank of America
 589    Individual              Wells Fargo
 590    Individual              Fidelity
 591    Individual              Fidelity
 592    Individual              TD Ameritrade
 593    Individual              ScottTrade
 594    Individual              Charles Schwab
 595    Individual              TradeStation
 596    Individual              BNY Mellon-Pershing
 597    Individual              Fidelity
 598    Individual              Fidelity
 599    Individual              Apex
 600    Individual              TD Ameritrade
 601    Individual              Mesirow
 602    Individual              Charles Schwab
 603    Individual              Charles Schwab
 604    Individual              Wells Fargo
 605    Individual              Wells Fargo
 606    Individual              TD Ameritrade
 607    Individual              TD Ameritrade
 608    Individual              Fidelity
 609    Individual              RBC
 610    Individual              BNY Mellon-Pershing
 611    Individual              Wells Fargo
 612    Individual              Wells Fargo
 613    Individual              Fidelity
 614    Individual              TD Ameritrade
 615    Individual              TD Ameritrade
 616    Individual              Peoples
 617    Individual              RBC
 618    Individual              Interactive Brokers
 619    Individual              Wells Fargo
 620    Individual              Fidelity
 621    Individual              Fidelity
 622    Individual              Fidelity
 623    Individual              RBC
 624    Individual              TD Ameritrade
 625    Individual              RBC
 626    Individual              Charles Schwab
 627    Individual              TD Ameritrade
 628    Individual              BNY Mellon-Pershing
 629    Individual              ScottTrade
 630    Individual              Merrill Lynch - Bank of America
 631    Individual              ScottTrade
 632    Individual              ScottTrade
 633    Individual              Wedbush
 634    Individual              TD Ameritrade
 635    Individual              Apex
 636    Individual              ScottTrade
 637    Individual              Wedbush
 638    Individual              Fidelity
 639    Individual              Fidelity
 640    Individual              Interactive Brokers
 641    Individual              Charles Schwab
 642    Individual              Charles Schwab
 643    Individual              Apex
 644    Individual              Raymond James
 645    Individual              BNY Mellon-Pershing
 646    Individual              TD Ameritrade
 647    Individual              TD Ameritrade
 648    Individual              Fidelity
 649    Individual              Fidelity
 650    Individual              Wedbush
 651    Individual              Wells Fargo
 652    Individual              Merrill Lynch - Bank of America
 653    Individual              Pensco
 654    Individual              SEI
 655    Individual              Wells Fargo
 656    Individual              Fidelity
 657    Individual              Wells Fargo
 658    Individual              RBC
 659    Individual              Edward Jones
 660    Individual              TD Ameritrade
 661    Individual              Fidelity
 662    Individual              Vanguard
 663    Individual              Koonce
 664    Individual              Merrill Lynch - Bank of America
 665    Individual              Fidelity




                                                                                             Page 7 of 24
                                                                                                                                   App. 137
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 58 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 58 of 78 PageID 243                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
 666    Individual              Wells Fargo
 667    Individual              Fidelity
 668    Individual              Charles Schwab
 669    Individual              ScottTrade
 670    Individual              Wedbush
 671    Individual              Wedbush
 672    Individual              Wedbush
 673    Individual              Merrill Lynch - Bank of America
 674    Individual              Charles Schwab
 675    Individual              Wells Fargo
 676    Individual              Wedbush
 677    Individual              Fidelity
 678    Individual              Interactive Brokers
 679    Individual              Fidelity
 680    Individual              Wells Fargo
 681    Individual              RBC
 682    Individual              Merrill Lynch - Bank of America
 683    Individual              TD Ameritrade
 684    Individual              RBC
 685    Individual              Charles Schwab
 686    Individual              TD Ameritrade
 687    Individual              Wells Fargo
 688    Individual              Fidelity
 689    Individual              TD Ameritrade
 690    Individual              Wedbush
 691    Individual              Mesirow
 692    Individual              ScottTrade
 693    Individual              Edward Jones
 694    Individual              Wells Fargo
 695    Individual              BNY Mellon-Pershing
 696    Individual              BNY Mellon-Pershing
 697    Individual              Merrill Lynch - Bank of America
 698    Individual              Wells Fargo
 699    Individual              TD Ameritrade
 700    Individual              ScottTrade
 701    Individual              ScottTrade
 702    Individual              Wells Fargo
 703    Individual              Fidelity
 704    Individual              Fidelity
 705    Individual              Fidelity
 706    Individual              Fidelity
 707    Individual              Fidelity
 708    Individual              Fidelity
 709    Individual              Fidelity
 710    Individual              Fidelity
 711    Individual              Fidelity
 712    Individual              Fidelity
 713    Individual              Fidelity
 714    Individual              Fidelity
 715    Individual              Fidelity
 716    Individual              Fidelity
 717    Individual              Fidelity
 718    Individual              Fidelity
 719    Individual              Fidelity
 720    Individual              Fidelity
 721    Individual              Fidelity
 722    Individual              Fidelity
 723    Individual              Fidelity
 724    Individual              Fidelity
 725    Individual              Fidelity
 726    Individual              Fidelity
 727    Individual              Fidelity
 728    Individual              Fidelity
 729    Individual              Fidelity
 730    Individual              Fidelity
 731    Individual              Fidelity
 732    Individual              Fidelity
 733    Individual              Fidelity
 734    Individual              Fidelity
 735    Individual              Fidelity
 736    Individual              Fidelity
 737    Individual              Fidelity
 738    Individual              Fidelity
 739    Individual              Fidelity
 740    Individual              Fidelity
 741    Individual              Fidelity
 742    Individual              Fidelity
 743    Individual              Fidelity
 744    Individual              Fidelity
 745    Individual              Fidelity
 746    Individual              Fidelity
 747    Individual              Fidelity
 748    Individual              Fidelity
 749    Individual              Fidelity
 750    Individual              Fidelity
 751    Individual              Fidelity
 752    Individual              Fidelity
 753    Individual              Fidelity
 754    Individual              Fidelity
 755    Individual              Fidelity
 756    Individual              Fidelity
 757    Individual              Fidelity
 758    Individual              Fidelity
 759    Individual              Fidelity
 760    Individual              Fidelity




                                                                                             Page 8 of 24
                                                                                                                                   App. 138
                                             Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 59 of 78               Exhibit B-3

                                               Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 59 of 78 PageID 244                 CONFIDENTIAL




                                                                                Life Partners - Jacobs v. Alexander
                                                                                         Shareholder List

Count          Classification              Intermediary                                                           Shareholder        Gross Dividend
 761    Individual              Fidelity
 762    Individual              Fidelity
 763    Individual              Fidelity
 764    Individual              Fidelity
 765    Individual              Fidelity
 766    Individual              Fidelity
 767    Individual              Fidelity
 768    Individual              Fidelity
 769    Individual              Fidelity
 770    Individual              Fidelity
 771    Individual              Fidelity
 772    Individual              Fidelity
 773    Individual              Fidelity
 774    Individual              Fidelity
 775    Individual              Fidelity
 776    Individual              Fidelity
 777    Individual              Fidelity
 778    Individual              Fidelity
 779    Individual              Fidelity
 780    Individual              Fidelity
 781    Individual              Fidelity
 782    Individual              Fidelity
 783    Individual              Fidelity
 784    Individual              Fidelity
 785    Individual              Fidelity
 786    Individual              Fidelity
 787    Individual              Fidelity
 788    Individual              Fidelity
 789    Individual              Fidelity
 790    Individual              Fidelity
 791    Individual              Fidelity
 792    Individual              Fidelity
 793    Individual              Fidelity
 794    Individual              Fidelity
 795    Individual              Fidelity
 796    Individual              Fidelity
 797    Individual              Fidelity
 798    Individual              Fidelity
 799    Individual              Fidelity
 800    Individual              Fidelity
 801    Individual              Fidelity
 802    Individual              Fidelity
 803    Individual              Fidelity
 804    Individual              Fidelity
 805    Individual              Fidelity
 806    Individual              Fidelity
 807    Individual              Fidelity
 808    Individual              Fidelity
 809    Individual              Fidelity
 810    Individual              Fidelity
 811    Individual              Fidelity
 812    Individual              Fidelity
 813    Individual              Fidelity
 814    Individual              Fidelity
 815    Individual              Fidelity
 816    Individual              Fidelity
 817    Individual              Fidelity
 818    Individual              Fidelity
 819    Individual              Fidelity
 820    Individual              Fidelity
 821    Individual              Fidelity
 822    Individual              Fidelity
 823    Individual              Fidelity
 824    Individual              Fidelity
 825    Individual              Fidelity
 826    Individual              Fidelity
 827    Individual              Fidelity
 828    Individual              Fidelity
 829    Individual              Fidelity
 830    Individual              Fidelity
 831    Individual              Fidelity
 832    Individual              Fidelity
 833    Individual              Fidelity
 834    Individual              Fidelity
 835    Individual              Fidelity
 836    Individual              Fidelity
 837    Individual              Fidelity
 838    Individual              Fidelity
 839    Individual              Fidelity
 840    Individual              Fidelity
 841    Individual              Fidelity
 842    Individual              Fidelity
 843    Individual              Fidelity
 844    Individual              Fidelity
 845    Individual              Fidelity
 846    Individual              Fidelity
 847    Individual              Fidelity
 848    Individual              Fidelity
 849    Individual              Fidelity
 850    Individual              Fidelity
 851    Individual              Fidelity
 852    Individual              Fidelity
 853    Individual              Fidelity
 854    Individual              Fidelity
 855    Individual              Fidelity




                                                                                            Page 9 of 24
                                                                                                                                  App. 139
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 60 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 60 of 78 PageID 245                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
 856    Individual              Fidelity
 857    Individual              Fidelity
 858    Individual              Fidelity
 859    Individual              ScottTrade
 860    Individual              Charles Schwab
 861    Individual              ScottTrade
 862    Individual              Fidelity
 863    Individual              Wells Fargo
 864    Individual              Fidelity
 865    Individual              TD Ameritrade
 866    Individual              Fidelity
 867    Individual              Wedbush
 868    Individual              RBC
 869    Individual              TD Ameritrade
 870    Individual              TD Ameritrade
 871    Individual              Fidelity
 872    Individual              TD Ameritrade
 873    Individual              Wedbush
 874    Individual              Wedbush
 875    Individual              Fidelity
 876    Individual              ScottTrade
 877    Individual              BNY Mellon-Pershing
 878    Individual              ScottTrade
 879    Individual              TD Ameritrade
 880    Individual              TD Ameritrade
 881    Individual              TD Ameritrade
 882    Individual              Charles Schwab
 883    Individual              Hilltop
 884    Individual              TD Ameritrade
 885    Individual              TD Ameritrade
 886    Individual              ScottTrade
 887    Individual              ScottTrade
 888    Individual              TD Ameritrade
 889    Individual              Charles Schwab
 890    Individual              Edward Jones
 891    Individual              Koonce
 892    Individual              Edward Jones
 893    Individual              ScottTrade
 894    Individual              ScottTrade
 895    Individual              Wells Fargo
 896    Individual              Fidelity
 897    Individual              TD Ameritrade
 898    Individual              TD Ameritrade
 899    Individual              TD Ameritrade
 900    Individual              BNY Mellon-Pershing
 901    Individual              TD Ameritrade
 902    Individual              Cetera
 903    Individual              Fidelity
 904    Individual              TD Ameritrade
 905    Individual              TD Ameritrade
 906    Individual              Apex
 907    Individual              Wells Fargo
 908    Individual              TD Ameritrade
 909    Individual              Edward Jones
 910    Individual              ScottTrade
 911    Individual              Wells Fargo
 912    Individual              TD Ameritrade
 913    Individual              TD Ameritrade
 914    Individual              TD Ameritrade
 915    Individual              Vanguard
 916    Individual              BB&T Securities
 917    Individual              Fidelity
 918    Individual              Charles Schwab
 919    Individual              Charles Schwab
 920    Individual              Charles Schwab
 921    Individual              TD Ameritrade
 922    Individual              Wedbush
 923    Individual              Wells Fargo
 924    Individual              Fidelity
 925    Individual              Apex
 926    Individual              Wedbush
 927    Individual              Hilltop
 928    Individual              OptionsXpress
 929    Individual              TD Ameritrade
 930    Individual              TD Ameritrade
 931    Individual              Wells Fargo
 932    Individual              ScottTrade
 933    Individual              TD Ameritrade
 934    Individual              Fidelity
 935    Individual              Wells Fargo
 936    Individual              Fidelity
 937    Individual              TD Ameritrade
 938    Individual              TD Ameritrade
 939    Individual              Charles Schwab
 940    Individual              Wedbush
 941    Individual              Koonce
 942    Individual              ScottTrade
 943    Individual              TD Ameritrade
 944    Individual              ScottTrade
 945    Individual              Wells Fargo
 946    Individual              Interactive Brokers
 947    Individual              ScottTrade
 948    Individual              ScottTrade
 949    Individual              Fidelity
 950    Individual              RBC




                                                                                            Page 10 of 24
                                                                                                                                   App. 140
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 61 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 61 of 78 PageID 246                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
 951    Individual              TD Ameritrade
 952    Individual              Wells Fargo
 953    Individual              Fidelity
 954    Individual              ScottTrade
 955    Individual              TD Ameritrade
 956    Individual              TD Ameritrade
 957    Individual              ScottTrade
 958    Individual              Fidelity
 959    Individual              Charles Schwab
 960    Individual              ScottTrade
 961    Individual              Edward Jones
 962    Individual              Charles Schwab
 963    Individual              TD Ameritrade
 964    Individual              ScottTrade
 965    Individual              RBC
 966    Individual              Hilltop
 967    Individual              Wells Fargo
 968    Individual              OptionsXpress
 969    Individual              OptionsXpress
 970    Individual              Fidelity
 971    Individual              Wells Fargo
 972    Individual              Wedbush
 973    Individual              Wedbush
 974    Individual              Fidelity
 975    Individual              OptionsXpress
 976    Individual              TD Ameritrade
 977    Individual              Fidelity
 978    Individual              Fidelity
 979    Individual              TD Ameritrade
 980    Individual              Merrill Lynch - Bank of America
 981    Individual              Merrill Lynch - Bank of America
 982    Individual              TD Ameritrade
 983    Individual              ScottTrade
 984    Individual              Charles Schwab
 985    Individual              Charles Schwab
 986    Individual              RBC
 987    Individual              Fidelity
 988    Individual              ScottTrade
 989    Individual              Vanguard
 990    Individual              Edward Jones
 991    Individual              Fidelity
 992    Individual              TD Ameritrade
 993    Individual              Wedbush
 994    Individual              ScottTrade
 995    Individual              TD Ameritrade
 996    Individual              TD Ameritrade
 997    Individual              Charles Schwab
 998    Individual              Edward Jones
 999    Individual              Fidelity
1000    Individual              TD Ameritrade
1001    Individual              OptionsXpress
1002    Individual              TD Ameritrade
1003    Individual              ScottTrade
1004    Individual              Wells Fargo
1005    Individual              Charles Schwab
1006    Individual              Charles Schwab
1007    Individual              Fidelity
1008    Individual              ScottTrade
1009    Individual              BNY Mellon-Pershing
1010    Individual              BNY Mellon-Pershing
1011    Individual              Credit Suisse
1012    Individual              BNY Mellon-Pershing
1013    Individual              BNY Mellon-Pershing
1014    Individual              BNY Mellon-Pershing
1015    Individual              BNY Mellon-Pershing
1016    Individual              BNY Mellon-Pershing
1017    Individual              BNY Mellon-Pershing
1018    Individual              BNY Mellon-Pershing
1019    Individual              Wells Fargo
1020    Individual              TD Ameritrade
1021    Individual              TD Ameritrade
1022    Individual              Charles Schwab
1023    Individual              TD Ameritrade
1024    Individual              Fidelity
1025    Individual              Merrill Lynch - Bank of America
1026    Individual              Charles Schwab
1027    Individual              Charles Schwab
1028    Individual              TD Ameritrade
1029    Individual              TD Ameritrade
1030    Individual              TD Ameritrade
1031    Individual              TD Ameritrade
1032    Individual              Wells Fargo
1033    Individual              Wells Fargo
1034    Individual              Wedbush
1035    Individual              Interactive Brokers
1036    Individual              TD Ameritrade
1037    Individual              TD Ameritrade
1038    Individual              Fidelity
1039    Individual              TD Ameritrade
1040    Individual              Fidelity
1041    Individual              TD Ameritrade
1042    Individual              TD Ameritrade
1043    Individual              Fidelity
1044    Individual              TD Ameritrade
1045    Individual              TD Ameritrade




                                                                                            Page 11 of 24
                                                                                                                                   App. 141
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 62 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 62 of 78 PageID 247                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
1046    Individual              TD Ameritrade
1047    Individual              Wedbush
1048    Individual              Charles Schwab
1049    Individual              Fidelity
1050    Individual              Fidelity
1051    Individual              Fidelity
1052    Individual              TD Ameritrade
1053    Individual              Fidelity
1054    Individual              Wells Fargo
1055    Individual              Wells Fargo
1056    Individual              Fidelity
1057    Individual              Wedbush
1058    Individual              Charles Schwab
1059    Individual              TD Ameritrade
1060    Individual              TD Ameritrade
1061    Individual              TD Ameritrade
1062    Individual              Interactive Brokers
1063    Individual              TD Ameritrade
1064    Individual              Wells Fargo
1065    Individual              Wells Fargo
1066    Individual              Wells Fargo
1067    Individual              Wells Fargo
1068    Individual              BNY Mellon-Pershing
1069    Individual              TD Ameritrade
1070    Individual              Fidelity
1071    Individual              Fidelity
1072    Individual              Wells Fargo
1073    Individual              TD Ameritrade
1074    Individual              Fidelity
1075    Individual              RBC
1076    Individual              TD Ameritrade
1077    Individual              Morgan Stanley
1078    Individual              Wells Fargo
1079    Individual              Morgan Stanley
1080    Individual              TD Ameritrade
1081    Individual              TD Ameritrade
1082    Individual              TD Ameritrade
1083    Individual              Fidelity
1084    Individual              Charles Schwab
1085    Individual              TD Ameritrade
1086    Individual              Fidelity
1087    Individual              Raymond James
1088    Individual              Charles Schwab
1089    Individual              Wedbush
1090    Individual              TD Ameritrade
1091    Individual              Fidelity
1092    Individual              Koonce
1093    Individual              Koonce
1094    Individual              Wells Fargo
1095    Individual              ScottTrade
1096    Individual              Charles Schwab
1097    Individual              Charles Schwab
1098    Individual              TD Ameritrade
1099    Individual              TD Ameritrade
1100    Individual              Fidelity
1101    Individual              Fidelity
1102    Individual              Morgan Stanley
1103    Individual              Fidelity
1104    Individual              Edward Jones
1105    Individual              ScottTrade
1106    Individual              ScottTrade
1107    Individual              Fidelity
1108    Individual              Wells Fargo
1109    Individual              TD Ameritrade
1110    Individual              Fidelity
1111    Individual              TD Ameritrade
1112    Individual              BNY Mellon-Pershing
1113    Individual              TD Ameritrade
1114    Individual              TD Ameritrade
1115    Individual              Fidelity
1116    Individual              Wells Fargo
1117    Individual              Wells Fargo
1118    Individual              Wells Fargo
1119    Individual              Wells Fargo
1120    Individual              Mesirow
1121    Individual              Fidelity
1122    Individual              Fidelity
1123    Individual              Charles Schwab
1124    Individual              Raymond James
1125    Individual              Raymond James
1126    Individual              Charles Schwab
1127    Individual              Fidelity
1128    Individual              Fidelity
1129    Individual              Charles Schwab
1130    Individual              TD Ameritrade
1131    Individual              OptionsXpress
1132    Individual              Wells Fargo
1133    Individual              RBC
1134    Individual              Fidelity
1135    Individual              TD Ameritrade
1136    Individual              Fidelity
1137    Individual              Merrill Lynch - Bank of America
1138    Individual              TD Ameritrade
1139    Individual              TD Ameritrade
1140    Individual              TD Ameritrade




                                                                                            Page 12 of 24
                                                                                                                                   App. 142
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 63 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 63 of 78 PageID 248                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
1141    Individual              Charles Schwab
1142    Individual              TD Ameritrade
1143    Individual              Fidelity
1144    Individual              Charles Schwab
1145    Individual              RBC
1146    Individual              Hilltop
1147    Individual              Fidelity
1148    Individual              Fidelity
1149    Individual              Apex
1150    Individual              TD Ameritrade
1151    Individual              Charles Schwab
1152    Individual              Charles Schwab
1153    Individual              Merrill Lynch - Bank of America
1154    Individual              Wells Fargo
1155    Individual              TD Ameritrade
1156    Individual              Fidelity
1157    Individual              Vanguard
1158    Individual              Charles Schwab
1159    Individual              Charles Schwab
1160    Individual              TD Ameritrade
1161    Individual              Charles Schwab
1162    Individual              Charles Schwab
1163    Individual              TD Ameritrade
1164    Individual              TD Ameritrade
1165    Individual              TD Ameritrade
1166    Individual              Fidelity
1167    Individual              Fidelity
1168    Individual              Fidelity
1169    Individual              Fidelity
1170    Individual              BNY Mellon-Pershing
1171    Individual              ScottTrade
1172    Individual              ScottTrade
1173    Individual              ScottTrade
1174    Individual              Edward Jones
1175    Individual              Koonce
1176    Individual              Wells Fargo
1177    Individual              TD Ameritrade
1178    Individual              TD Ameritrade
1179    Individual              TD Ameritrade
1180    Individual              Fidelity
1181    Individual              Fidelity
1182    Individual              Fidelity
1183    Individual              Fidelity
1184    Individual              Interactive Brokers
1185    Individual              Fidelity
1186    Individual              TD Ameritrade
1187    Individual              Apex
1188    Individual              Fidelity
1189    Individual              Wells Fargo
1190    Individual              Wells Fargo
1191    Individual              OptionsXpress
1192    Individual              TD Ameritrade
1193    Individual              Fidelity
1194    Individual              Wedbush
1195    Individual              Wells Fargo
1196    Individual              Fidelity
1197    Individual              Wells Fargo
1198    Individual              TD Ameritrade
1199    Individual              COR Clearing
1200    Individual              OptionsXpress
1201    Individual              Fidelity
1202    Individual              Charles Schwab
1203    Individual              Merrill Lynch - Bank of America
1204    Individual              TD Ameritrade
1205    Individual              TD Ameritrade
1206    Individual              Mesirow
1207    Individual              Fidelity
1208    Individual              TD Ameritrade
1209    Individual              TD Ameritrade
1210    Individual              TD Ameritrade
1211    Individual              Charles Schwab
1212    Individual              Fidelity
1213    Individual              Wells Fargo
1214    Individual              Charles Schwab
1215    Individual              Charles Schwab
1216    Individual              ScottTrade
1217    Individual              Wells Fargo
1218    Individual              ScottTrade
1219    Individual              Fidelity
1220    Individual              Charles Schwab
1221    Individual              Charles Schwab
1222    Individual              Fidelity
1223    Individual              Fidelity
1224    Individual              Charles Schwab
1225    Individual              Merrill Lynch - Bank of America
1226    Individual              ScottTrade
1227    Individual              Wedbush
1228    Individual              ScottTrade
1229    Individual              ScottTrade
1230    Individual              TD Ameritrade
1231    Individual              Wells Fargo
1232    Individual              Fidelity
1233    Individual              RBC
1234    Individual              Charles Schwab
1235    Individual              Fidelity




                                                                                            Page 13 of 24
                                                                                                                                   App. 143
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 64 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 64 of 78 PageID 249                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
1236    Individual              LPL Financial
1237    Individual              LPL Financial
1238    Individual              Vanguard
1239    Individual              OptionsXpress
1240    Individual              Fidelity
1241    Individual              RBC
1242    Individual              ScottTrade
1243    Individual              ScottTrade
1244    Individual              Charles Schwab
1245    Individual              Merrill Lynch - Bank of America
1246    Individual              TD Ameritrade
1247    Individual              TD Ameritrade
1248    Individual              Merrill Lynch - Bank of America
1249    Individual              Fidelity
1250    Individual              TD Ameritrade
1251    Individual              Fidelity
1252    Individual              TD Ameritrade
1253    Individual              TD Ameritrade
1254    Individual              TD Ameritrade
1255    Individual              ScottTrade
1256    Individual              TD Ameritrade
1257    Individual              Fidelity
1258    Individual              TD Ameritrade
1259    Individual              TD Ameritrade
1260    Individual              BNY Mellon-Pershing
1261    Individual              Edward Jones
1262    Individual              Interactive Brokers
1263    Individual              Wells Fargo
1264    Individual              ScottTrade
1265    Individual              Charles Schwab
1266    Individual              ScottTrade
1267    Individual              Koonce
1268    Individual              RBC
1269    Individual              TD Ameritrade
1270    Individual              Merrill Lynch - Bank of America
1271    Individual              Charles Schwab
1272    Individual              Fidelity
1273    Individual              Wells Fargo
1274    Individual              Wells Fargo
1275    Individual              TD Ameritrade
1276    Individual              ScottTrade
1277    Individual              LPL Financial
1278    Individual              Wells Fargo
1279    Individual              Fidelity
1280    Individual              Fidelity
1281    Individual              Raymond James
1282    Individual              Fidelity
1283    Individual              Fidelity
1284    Individual              Fidelity
1285    Individual              TD Ameritrade
1286    Individual              TD Ameritrade
1287    Individual              TD Ameritrade
1288    Individual              TD Ameritrade
1289    Individual              Merrill Lynch - Bank of America
1290    Individual              Vanguard
1291    Individual              BNY Mellon-Pershing
1292    Individual              Koonce
1293    Individual              BB&T Securities
1294    Individual              Vanguard
1295    Individual              RBC
1296    Individual              ScottTrade
1297    Individual              TD Ameritrade
1298    Individual              ScottTrade
1299    Individual              ScottTrade
1300    Individual              ScottTrade
1301    Individual              BNY Mellon-Pershing
1302    Individual              ScottTrade
1303    Individual              Fidelity
1304    Individual              LPL Financial
1305    Individual              ScottTrade
1306    Individual              RBC
1307    Individual              Charles Schwab
1308    Individual              Stifel
1309    Individual              TD Ameritrade
1310    Individual              Fidelity
1311    Individual              Charles Schwab
1312    Individual              TD Ameritrade
1313    Individual              ScottTrade
1314    Individual              Merrill Lynch - Bank of America
1315    Individual              Edward Jones
1316    Individual              Fidelity
1317    Individual              Wedbush
1318    Individual              ScottTrade
1319    Individual              Charles Schwab
1320    Individual              Koonce
1321    Individual              Vanguard
1322    Individual              ScottTrade
1323    Individual              RBC
1324    Individual              Wells Fargo
1325    Individual              TD Ameritrade
1326    Individual              Merrill Lynch - Bank of America
1327    Individual              ScottTrade
1328    Individual              Wells Fargo
1329    Individual              ScottTrade
1330    Individual              Wells Fargo




                                                                                            Page 14 of 24
                                                                                                                                   App. 144
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 65 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 65 of 78 PageID 250                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification               Intermediary                                                           Shareholder        Gross Dividend
1331    Individual              ScottTrade
1332    Individual              Wells Fargo
1333    Individual              ScottTrade
1334    Individual              Fidelity
1335    Individual              TD Ameritrade
1336    Individual              Wells Fargo
1337    Individual              Fidelity
1338    Individual              ScottTrade
1339    Individual              Fidelity
1340    Individual              Fidelity
1341    Individual              Charles Schwab
1342    Individual              ScottTrade
1343    Individual              ScottTrade
1344    Individual              Fidelity
1345    Individual              Fidelity
1346    Individual              Wells Fargo
1347    Individual              Wells Fargo
1348    Individual              Fidelity
1349    Individual              Fidelity
1350    Individual              Wells Fargo
1351    Individual              Charles Schwab
1352    Individual              Charles Schwab
1353    Individual              Charles Schwab
1354    Individual              Wedbush
1355    Individual              Wells Fargo
1356    Individual              Fidelity
1357    Individual              Koonce
1358    Individual              Koonce
1359    Individual              Fidelity
1360    Individual              ScottTrade
1361    Individual              Oppenheimer
1362    Individual              Charles Schwab
1363    Individual              TD Ameritrade
1364    Individual              TD Ameritrade
1365    Individual              Mesirow
1366    Individual              Fidelity
1367    Individual              BNY Mellon-Pershing
1368    Individual              RBC
1369    Individual              Merrill Lynch - Bank of America
1370    Individual              Wedbush
1371    Individual              TD Ameritrade
1372    Individual              TD Ameritrade
1373    Individual              Raymond James
1374    Individual              RBC
1375    Individual              TD Ameritrade
1376    Individual              Charles Schwab
1377    Individual              Fidelity
1378    Individual              Fidelity
1379    Individual              TD Ameritrade
1380    Individual              Fidelity
1381    Individual              TD Ameritrade
1382    Individual              Charles Schwab
1383    Individual              Merrill Lynch - Bank of America
1384    Individual              Merrill Lynch - Bank of America
1385    Individual              Charles Schwab
1386    Individual              TD Ameritrade
1387    Individual              Wells Fargo
1388    Individual              Charles Schwab
1389    Individual              TD Ameritrade
1390    Individual              TD Ameritrade
1391    Individual              OptionsXpress
1392    Individual              TD Ameritrade
1393    Individual              Fidelity
1394    Individual              TD Ameritrade
1395    Individual              Charles Schwab
1396    Individual              Fidelity
1397    Individual              TD Ameritrade
1398    Individual              RBC
1399    Individual              LPL Financial
1400    Individual              Wedbush
1401    Individual              Koonce
1402    Individual              Koonce
1403    Individual              Fidelity
1404    Individual              Wells Fargo
1405    Individual              OptionsXpress
1406    Individual              Fidelity
1407    Individual              Wells Fargo
1408    Individual              Fidelity
1409    Individual              Fidelity
1410    Individual              Fidelity
1411    Individual              Fidelity
1412    Individual              Fidelity
1413    Individual              Wells Fargo
1414    Individual              Wedbush
1415    Individual              Wedbush
1416    Individual              Wedbush
1417    Individual              Fidelity
1418    Individual              TD Ameritrade
1419    Individual              ScottTrade
1420    Individual              Charles Schwab
1421    Individual              Wells Fargo
1422    Individual              Mesirow
1423    Individual              TD Ameritrade
1424    Individual              RBC
1425    Individual              Fidelity




                                                                                            Page 15 of 24
                                                                                                                                   App. 145
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 66 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 66 of 78 PageID 251                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
1426    Individual              TD Ameritrade
1427    Individual              TD Ameritrade
1428    Individual              TD Ameritrade
1429    Individual              Wells Fargo
1430    Individual              ScottTrade
1431    Individual              ScottTrade
1432    Individual              ScottTrade
1433    Individual              ScottTrade
1434    Individual              ScottTrade
1435    Individual              ScottTrade
1436    Individual              ScottTrade
1437    Individual              Merrill Lynch - Bank of America
1438    Individual              Fidelity
1439    Individual              ScottTrade
1440    Individual              Fidelity
1441    Individual              Fidelity
1442    Individual              Merrill Lynch - Bank of America
1443    Individual              Mesirow
1444    Individual              Mesirow
1445    Individual              Mesirow
1446    Individual              Edward Jones
1447    Individual              Fidelity
1448    Individual              TD Ameritrade
1449    Individual              TD Ameritrade
1450    Individual              Fidelity
1451    Individual              Charles Schwab
1452    Individual              Charles Schwab
1453    Individual              Fidelity
1454    Individual              Fidelity
1455    Individual              TD Ameritrade
1456    Individual              TD Ameritrade
1457    Individual              TD Ameritrade
1458    Individual              TD Ameritrade
1459    Individual              Hilliard Lyons
1460    Individual              OptionsXpress
1461    Individual              Charles Schwab
1462    Individual              Fidelity
1463    Individual              TD Ameritrade
1464    Individual              Fidelity
1465    Individual              TD Ameritrade
1466    Individual              Fidelity
1467    Individual              Fidelity
1468    Individual              Fidelity
1469    Individual              Fidelity
1470    Individual              Fidelity
1471    Individual              Fidelity
1472    Individual              Fidelity
1473    Individual              Charles Schwab
1474    Individual              TD Ameritrade
1475    Individual              Wells Fargo
1476    Individual              Wells Fargo
1477    Individual              Wells Fargo
1478    Individual              TD Ameritrade
1479    Individual              ScottTrade
1480    Individual              Wells Fargo
1481    Individual              Interactive Brokers
1482    Individual              Charles Schwab
1483    Individual              ScottTrade
1484    Individual              ScottTrade
1485    Individual              ScottTrade
1486    Individual              ScottTrade
1487    Individual              ScottTrade
1488    Individual              ScottTrade
1489    Individual              Fidelity
1490    Individual              TD Ameritrade
1491    Individual              TD Ameritrade
1492    Individual              Fidelity
1493    Individual              ScottTrade
1494    Individual              Merrill Lynch - Bank of America
1495    Individual              Merrill Lynch - Bank of America
1496    Individual              Merrill Lynch - Bank of America
1497    Individual              Merrill Lynch - Bank of America
1498    Individual              Merrill Lynch - Bank of America
1499    Individual              Merrill Lynch - Bank of America
1500    Individual              Merrill Lynch - Bank of America
1501    Individual              Merrill Lynch - Bank of America
1502    Individual              Merrill Lynch - Bank of America
1503    Individual              Merrill Lynch - Bank of America
1504    Individual              Merrill Lynch - Bank of America
1505    Individual              Merrill Lynch - Bank of America
1506    Individual              Merrill Lynch - Bank of America
1507    Individual              Merrill Lynch - Bank of America
1508    Individual              Merrill Lynch - Bank of America
1509    Individual              Merrill Lynch - Bank of America
1510    Individual              Merrill Lynch - Bank of America
1511    Individual              Charles Schwab
1512    Individual              TD Ameritrade
1513    Individual              Fidelity
1514    Individual              ScottTrade
1515    Individual              Wells Fargo
1516    Individual              Wells Fargo
1517    Individual              COR Clearing
1518    Individual              Merrill Lynch - Bank of America
1519    Individual              Fidelity
1520    Individual              Merrill Lynch - Bank of America




                                                                                            Page 16 of 24
                                                                                                                                   App. 146
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 67 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 67 of 78 PageID 252                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification               Intermediary                                                           Shareholder        Gross Dividend
1521    Individual              Foliofin
1522    Individual              Wells Fargo
1523    Individual              ScottTrade
1524    Individual              TD Ameritrade
1525    Individual              TD Ameritrade
1526    Individual              TD Ameritrade
1527    Individual              Fidelity
1528    Individual              Fidelity
1529    Individual              TD Ameritrade
1530    Individual              TD Ameritrade
1531    Individual              TD Ameritrade
1532    Individual              Merrill Lynch - Bank of America
1533    Individual              TD Ameritrade
1534    Individual              Fidelity
1535    Individual              Wedbush
1536    Individual              Fidelity
1537    Individual              RBC
1538    Individual              ScottTrade
1539    Individual              ScottTrade
1540    Individual              ScottTrade
1541    Individual              Fidelity
1542    Individual              Fidelity
1543    Individual              Fidelity
1544    Individual              Fidelity
1545    Individual              Fidelity
1546    Individual              Fidelity
1547    Individual              Fidelity
1548    Individual              Fidelity
1549    Individual              Fidelity
1550    Individual              Fidelity
1551    Individual              Fidelity
1552    Individual              Fidelity
1553    Individual              Fidelity
1554    Individual              Fidelity
1555    Individual              Fidelity
1556    Individual              Fidelity
1557    Individual              Fidelity
1558    Individual              Fidelity
1559    Individual              Fidelity
1560    Individual              Fidelity
1561    Individual              Fidelity
1562    Individual              Fidelity
1563    Individual              Fidelity
1564    Individual              Fidelity
1565    Individual              Fidelity
1566    Individual              Fidelity
1567    Individual              Fidelity
1568    Individual              Fidelity
1569    Individual              Fidelity
1570    Individual              Fidelity
1571    Individual              Fidelity
1572    Individual              Fidelity
1573    Individual              Fidelity
1574    Individual              Fidelity
1575    Individual              Fidelity
1576    Individual              Fidelity
1577    Individual              Fidelity
1578    Individual              Fidelity
1579    Individual              Fidelity
1580    Individual              Fidelity
1581    Individual              Fidelity
1582    Individual              Fidelity
1583    Individual              Fidelity
1584    Individual              Fidelity
1585    Individual              Fidelity
1586    Individual              Fidelity
1587    Individual              Fidelity
1588    Individual              Fidelity
1589    Individual              Fidelity
1590    Individual              Fidelity
1591    Individual              Fidelity
1592    Individual              Fidelity
1593    Individual              Fidelity
1594    Individual              Fidelity
1595    Individual              Fidelity
1596    Individual              Fidelity
1597    Individual              Fidelity
1598    Individual              Fidelity
1599    Individual              Fidelity
1600    Individual              Fidelity
1601    Individual              Fidelity
1602    Individual              Fidelity
1603    Individual              Fidelity
1604    Individual              Fidelity
1605    Individual              Fidelity
1606    Individual              Fidelity
1607    Individual              Fidelity
1608    Individual              Fidelity
1609    Individual              Fidelity
1610    Individual              Fidelity
1611    Individual              Fidelity
1612    Individual              Fidelity
1613    Individual              Fidelity
1614    Individual              Fidelity
1615    Individual              Fidelity




                                                                                            Page 17 of 24
                                                                                                                                   App. 147
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 68 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 68 of 78 PageID 253                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
1616    Individual              Fidelity
1617    Individual              Fidelity
1618    Individual              Fidelity
1619    Individual              Fidelity
1620    Individual              Fidelity
1621    Individual              Fidelity
1622    Individual              Fidelity
1623    Individual              Fidelity
1624    Individual              Fidelity
1625    Individual              Fidelity
1626    Individual              Fidelity
1627    Individual              Fidelity
1628    Individual              Fidelity
1629    Individual              Fidelity
1630    Individual              Fidelity
1631    Individual              Fidelity
1632    Individual              Fidelity
1633    Individual              Fidelity
1634    Individual              Fidelity
1635    Individual              Fidelity
1636    Individual              Fidelity
1637    Individual              Fidelity
1638    Individual              Fidelity
1639    Individual              Fidelity
1640    Individual              Fidelity
1641    Individual              Fidelity
1642    Individual              Fidelity
1643    Individual              Fidelity
1644    Individual              Fidelity
1645    Individual              Fidelity
1646    Individual              Fidelity
1647    Individual              Fidelity
1648    Individual              Fidelity
1649    Individual              Fidelity
1650    Individual              Fidelity
1651    Individual              Fidelity
1652    Individual              Fidelity
1653    Individual              Fidelity
1654    Individual              Fidelity
1655    Individual              Fidelity
1656    Individual              Fidelity
1657    Individual              Fidelity
1658    Individual              Fidelity
1659    Individual              Fidelity
1660    Individual              Fidelity
1661    Individual              Fidelity
1662    Individual              Fidelity
1663    Individual              Fidelity
1664    Individual              Fidelity
1665    Individual              Fidelity
1666    Individual              Fidelity
1667    Individual              Fidelity
1668    Individual              Fidelity
1669    Individual              Fidelity
1670    Individual              Fidelity
1671    Individual              Fidelity
1672    Individual              Fidelity
1673    Individual              Fidelity
1674    Individual              Fidelity
1675    Individual              Fidelity
1676    Individual              Fidelity
1677    Individual              Fidelity
1678    Individual              Fidelity
1679    Individual              Fidelity
1680    Individual              Fidelity
1681    Individual              Fidelity
1682    Individual              Fidelity
1683    Individual              Fidelity
1684    Individual              Interactive Brokers
1685    Individual              Fidelity
1686    Individual              Charles Schwab
1687    Individual              TD Ameritrade
1688    Individual              TD Ameritrade
1689    Individual              Charles Schwab
1690    Individual              Vanguard
1691    Individual              Apex
1692    Individual              TD Ameritrade
1693    Individual              Wells Fargo
1694    Individual              Wells Fargo
1695    Individual              TD Ameritrade
1696    Individual              ScottTrade
1697    Individual              ScottTrade
1698    Individual              TD Ameritrade
1699    Individual              BB&T Securities
1700    Individual              Intl FC Stone
1701    Individual              RBC
1702    Individual              ScottTrade
1703    Individual              ScottTrade
1704    Individual              Fidelity
1705    Individual              ScottTrade
1706    Individual              Wedbush
1707    Individual              Vanguard
1708    Individual              Oppenheimer
1709    Individual              Charles Schwab
1710    Individual              Charles Schwab




                                                                                            Page 18 of 24
                                                                                                                                   App. 148
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 69 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 69 of 78 PageID 254                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification               Intermediary                                                           Shareholder        Gross Dividend
1711    Individual              ScottTrade
1712    Individual              ScottTrade
1713    Individual              ScottTrade
1714    Individual              ScottTrade
1715    Individual              BB&T Securities
1716    Individual              TD Ameritrade
1717    Individual              TD Ameritrade
1718    Individual              TD Ameritrade
1719    Individual              TD Ameritrade
1720    Individual              Charles Schwab
1721    Individual              Charles Schwab
1722    Individual              Merrill Lynch - Bank of America
1723    Individual              TD Ameritrade
1724    Individual              Wells Fargo
1725    Individual              Fidelity
1726    Individual              Fidelity
1727    Individual              TD Ameritrade
1728    Individual              Fidelity
1729    Individual              Fidelity
1730    Individual              Fidelity
1731    Individual              Fidelity
1732    Individual              Fidelity
1733    Individual              ScottTrade
1734    Individual              ScottTrade
1735    Individual              BB&T Securities
1736    Individual              BB&T Securities
1737    Individual              Fidelity
1738    Individual              ScottTrade
1739    Individual              TD Ameritrade
1740    Individual              Fidelity
1741    Individual              Fidelity
1742    Individual              TD Ameritrade
1743    Individual              Janney Montgomery
1744    Individual              Fidelity
1745    Individual              TD Ameritrade
1746    Individual              BNY Mellon-Pershing
1747    Individual              Fidelity
1748    Individual              ScottTrade
1749    Individual              TD Ameritrade
1750    Individual              OptionsXpress
1751    Individual              OptionsXpress
1752    Individual              E-Trade
1753    Individual              Fidelity
1754    Individual              Wells Fargo
1755    Individual              Wells Fargo
1756    Individual              TD Ameritrade
1757    Individual              Merrill Lynch - Bank of America
1758    Individual              Raymond James
1759    Individual              Raymond James
1760    Individual              TD Ameritrade
1761    Individual              Morgan Stanley
1762    Individual              Edward Jones
1763    Individual              ScottTrade
1764    Individual              ScottTrade
1765    Individual              ScottTrade
1766    Individual              ScottTrade
1767    Individual              TD Ameritrade
1768    Individual              Wells Fargo
1769    Individual              LPL Financial
1770    Individual              LPL Financial
1771    Individual              LPL Financial
1772    Individual              TD Ameritrade
1773    Individual              ScottTrade
1774    Individual              ScottTrade
1775    Individual              Fidelity
1776    Individual              Charles Schwab
1777    Individual              Fidelity
1778    Individual              Fidelity
1779    Individual              RBC
1780    Individual              RBC
1781    Individual              Morgan Stanley
1782    Individual              ScottTrade
1783    Individual              TD Ameritrade
1784    Individual              Fidelity
1785    Individual              Fidelity
1786    Individual              TD Ameritrade
1787    Individual              TD Ameritrade
1788    Individual              TD Ameritrade
1789    Individual              Wedbush
1790    Individual              Hilltop
1791    Individual              Merrill Lynch - Bank of America
1792    Individual              Charles Schwab
1793    Individual              TD Ameritrade
1794    Individual              Fidelity
1795    Individual              Wells Fargo
1796    Individual              ScottTrade
1797    Individual              ScottTrade
1798    Individual              ScottTrade
1799    Individual              Vanguard
1800    Individual              Vanguard
1801    Individual              Fidelity
1802    Individual              ScottTrade
1803    Individual              ScottTrade
1804    Individual              Wells Fargo
1805    Individual              TD Ameritrade




                                                                                            Page 19 of 24
                                                                                                                                   App. 149
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 70 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 70 of 78 PageID 255                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification               Intermediary                                                           Shareholder        Gross Dividend
1806    Individual              Vanguard
1807    Individual              Wells Fargo
1808    Individual              Fidelity
1809    Individual              ScottTrade
1810    Individual              Fidelity
1811    Individual              Fidelity
1812    Individual              Fidelity
1813    Individual              TD Ameritrade
1814    Individual              Merrill Lynch - Bank of America
1815    Individual              Fidelity
1816    Individual              Fidelity
1817    Individual              Fidelity
1818    Individual              Fidelity
1819    Individual              TD Ameritrade
1820    Individual              Fidelity
1821    Individual              RBC
1822    Individual              Fidelity
1823    Individual              TD Ameritrade
1824    Individual              TD Ameritrade
1825    Individual              TD Ameritrade
1826    Individual              Fidelity
1827    Individual              Wedbush
1828    Individual              Fidelity
1829    Individual              Fidelity
1830    Individual              Fidelity
1831    Individual              Fidelity
1832    Individual              Wedbush
1833    Individual              BB&T Securities
1834    Individual              Fidelity
1835    Individual              Fidelity
1836    Individual              TD Ameritrade
1837    Individual              TD Ameritrade
1838    Individual              Fidelity
1839    Individual              TD Ameritrade
1840    Individual              Hilltop
1841    Individual              Charles Schwab
1842    Individual              Charles Schwab
1843    Individual              Hilltop
1844    Individual              ScottTrade
1845    Individual              Fidelity
1846    Individual              Wells Fargo
1847    Individual              Merrill Lynch - Bank of America
1848    Individual              Fidelity
1849    Individual              TD Ameritrade
1850    Individual              Charles Schwab
1851    Individual              Charles Schwab
1852    Individual              TD Ameritrade
1853    Individual              Fidelity
1854    Individual              Fidelity
1855    Individual              Apex
1856    Individual              TD Ameritrade
1857    Individual              TD Ameritrade
1858    Individual              TD Ameritrade
1859    Individual              Fidelity
1860    Individual              Fidelity
1861    Individual              TD Ameritrade
1862    Individual              Fidelity
1863    Individual              RBC
1864    Individual              Fidelity
1865    Individual              Charles Schwab
1866    Individual              Charles Schwab
1867    Individual              Charles Schwab
1868    Individual              Fidelity
1869    Individual              TD Ameritrade
1870    Individual              Charles Schwab
1871    Individual              Fidelity
1872    Individual              Fidelity
1873    Individual              Fidelity
1874    Individual              Janney Montgomery
1875    Individual              LPL Financial
1876    Individual              TD Ameritrade
1877    Individual              TD Ameritrade
1878    Individual              TD Ameritrade
1879    Individual              BNY Mellon-Pershing
1880    Individual              BNY Mellon-Pershing
1881    Individual              TD Ameritrade
1882    Individual              Charles Schwab
1883    Individual              Fidelity
1884    Individual              Fidelity
1885    Individual              TD Ameritrade
1886    Individual              TD Ameritrade
1887    Individual              TD Ameritrade
1888    Individual              TD Ameritrade
1889    Individual              BNY Mellon-Pershing
1890    Individual              ScottTrade
1891    Individual              ScottTrade
1892    Individual              Koonce
1893    Individual              ScottTrade
1894    Individual              TD Ameritrade
1895    Individual              ScottTrade
1896    Individual              TD Ameritrade
1897    Individual              Merrill Lynch - Bank of America
1898    Individual              Wells Fargo
1899    Individual              Vanguard
1900    Individual              TD Ameritrade




                                                                                            Page 20 of 24
                                                                                                                                   App. 150
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 71 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 71 of 78 PageID 256                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification               Intermediary                                                           Shareholder        Gross Dividend
1901    Individual              TD Ameritrade
1902    Individual              Charles Schwab
1903    Individual              TD Ameritrade
1904    Individual              RBC
1905    Individual              Charles Schwab
1906    Individual              TD Ameritrade
1907    Individual              Wedbush
1908    Individual              TD Ameritrade
1909    Individual              Cetera
1910    Individual              ScottTrade
1911    Individual              ScottTrade
1912    Individual              TD Ameritrade
1913    Individual              TD Ameritrade
1914    Individual              Vanguard
1915    Individual              Charles Schwab
1916    Individual              Wells Fargo
1917    Individual              Wells Fargo
1918    Individual              Wells Fargo
1919    Individual              Wells Fargo
1920    Individual              BB&T Securities
1921    Individual              BB&T Securities
1922    Individual              Charles Schwab
1923    Individual              Wedbush
1924    Individual              Fidelity
1925    Individual              Fidelity
1926    Individual              ScottTrade
1927    Individual              Fidelity
1928    Individual              TD Ameritrade
1929    Individual              OptionsXpress
1930    Individual              Charles Schwab
1931    Individual              ScottTrade
1932    Individual              ScottTrade
1933    Individual              TD Ameritrade
1934    Individual              TD Ameritrade
1935    Individual              Fidelity
1936    Individual              Wells Fargo
1937    Individual              Wells Fargo
1938    Individual              ScottTrade
1939    Individual              E-Trade
1940    Individual              ScottTrade
1941    Individual              ScottTrade
1942    Individual              ScottTrade
1943    Individual              ScottTrade
1944    Individual              Vanguard
1945    Individual              Fidelity
1946    Individual              Fidelity
1947    Individual              Edward Jones
1948    Individual              Wells Fargo
1949    Individual              ScottTrade
1950    Individual              Fidelity
1951    Individual              Fidelity
1952    Individual              TD Ameritrade
1953    Individual              TD Ameritrade
1954    Individual              Hilltop
1955    Individual              ScottTrade
1956    Individual              ScottTrade
1957    Individual              Fidelity
1958    Individual              TD Ameritrade
1959    Individual              Fidelity
1960    Individual              TD Ameritrade
1961    Individual              TD Ameritrade
1962    Individual              TD Ameritrade
1963    Individual              TD Ameritrade
1964    Individual              ScottTrade
1965    Individual              ScottTrade
1966    Individual              Apex
1967    Individual              Keybank
1968    Individual              Keybank
1969    Individual              Fidelity
1970    Individual              OptionsXpress
1971    Individual              TD Ameritrade
1972    Individual              TD Ameritrade
1973    Individual              Charles Schwab
1974    Individual              ScottTrade
1975    Individual              Charles Schwab
1976    Individual              ScottTrade
1977    Individual              TD Ameritrade
1978    Individual              TD Ameritrade
1979    Individual              Fidelity
1980    Individual              Fidelity
1981    Individual              Morgan Stanley
1982    Individual              Charles Schwab
1983    Individual              Merrill Lynch - Bank of America
1984    Individual              LPL Financial
1985    Individual              Fidelity
1986    Individual              ScottTrade
1987    Individual              ScottTrade
1988    Individual              ScottTrade
1989    Individual              ScottTrade
1990    Individual              ScottTrade
1991    Individual              BNY Mellon-Pershing
1992    Individual              TD Ameritrade
1993    Individual              Wells Fargo
1994    Individual              Charles Schwab
1995    Individual              Fidelity




                                                                                            Page 21 of 24
                                                                                                                                   App. 151
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 72 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 72 of 78 PageID 257                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification                Intermediary                                                          Shareholder        Gross Dividend
1996    Individual              Stifel
1997    Individual              Vanguard
1998    Individual              Ameriprise
1999    Individual              TD Ameritrade
2000    Individual              Intl FC Stone
2001    Individual              Intl FC Stone
2002    Individual              Intl FC Stone
2003    Individual              Charles Schwab
2004    Individual              TD Ameritrade
2005    Individual              TD Ameritrade
2006    Individual              Fidelity
2007    Individual              Interactive Brokers
2008    Individual              TD Ameritrade
2009    Individual              Fidelity
2010    Individual              Wedbush
2011    Individual              Charles Schwab
2012    Individual              Stifel
2013    Individual              Merrill Lynch - Bank of America
2014    Individual              Merrill Lynch - Bank of America
2015    Individual              TD Ameritrade
2016    Individual              Wells Fargo
2017    Individual              TD Ameritrade
2018    Individual              Stifel
2019    Individual              Stifel
2020    Individual              Stifel
2021    Individual              Stifel
2022    Individual              Stifel
2023    Individual              ScottTrade
2024    Individual              ScottTrade
2025    Individual              TD Ameritrade
2026    Individual              Janney Montgomery
2027    Individual              Interactive Brokers
2028    Individual              Charles Schwab
2029    Individual              TD Ameritrade
2030    Individual              ScottTrade
2031    Individual              ScottTrade
2032    Individual              TD Ameritrade
2033    Individual              Charles Schwab
2034    Individual              Fidelity
2035    Individual              RBC
2036    Individual              Charles Schwab
2037    Individual              TD Ameritrade
2038    Individual              Fidelity
2039    Individual              Charles Schwab
2040    Individual              Fidelity
2041    Individual              ScottTrade
2042    Individual              Wells Fargo
2043    Individual              ScottTrade
2044    Individual              BNY Mellon-Pershing
2045    Individual              Raymond James
2046    Individual              Fidelity
2047    Individual              ScottTrade
2048    Individual              Vanguard
2049    Individual              Fidelity
2050    Individual              Hilltop
2051    Individual              Wedbush
2052    Individual              Wells Fargo
2053    Individual              Wells Fargo
2054    Individual              Koonce
2055    Individual              Wells Fargo
2056    Individual              Wells Fargo
2057    Individual              ScottTrade
2058    Individual              TD Ameritrade
2059    Individual              Wells Fargo
2060    Individual              Fidelity
2061    Individual              Fidelity
2062    Individual              OptionsXpress
2063    Individual              Fidelity
2064    Individual              ScottTrade
2065    Individual              Mesirow
2066    Individual              Mesirow
2067    Individual              Fidelity
2068    Individual              Fidelity
2069    Individual              Fidelity
2070    Individual              TD Ameritrade
2071    Individual              RBC
2072    Individual              Hilltop
2073    Individual              Fidelity
2074    Individual              Stifel
2075    Individual              ScottTrade
2076    Individual              ScottTrade
2077    Individual              Charles Schwab
2078    Individual              ScottTrade
2079    Individual              TD Ameritrade
2080    Individual              TD Ameritrade
2081    Individual              SEI
2082    Individual              BNY Mellon-Pershing
2083    Individual              Fidelity
2084    Individual              TD Ameritrade
2085    Individual              TD Ameritrade
2086    Individual              TD Ameritrade
2087    Individual              Fidelity
2088    Individual              Stifel
2089    Individual              LPL Financial
2090    Individual              Fidelity




                                                                                            Page 22 of 24
                                                                                                                                   App. 152
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 73 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 73 of 78 PageID 258                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification               Intermediary                                                           Shareholder        Gross Dividend
2091    Individual              BNY Mellon-Pershing
2092    Individual              TD Ameritrade
2093    Individual              Fidelity
2094    Individual              Wells Fargo
2095    Individual              TD Ameritrade
2096    Individual              Fidelity
2097    Individual              TD Ameritrade
2098    Individual              ScottTrade
2099    Individual              ScottTrade
2100    Individual              Morgan Stanley
2101    Individual              BNY Mellon-Pershing
2102    Individual              Edward Jones
2103    Individual              Charles Schwab
2104    Individual              Merrill Lynch - Bank of America
2105    Individual              Charles Schwab
2106    Individual              Edward Jones
2107    Individual              Fidelity
2108    Individual              Stifel
2109    Individual              Fidelity
2110    Individual              ScottTrade
2111    Individual              Merrill Lynch - Bank of America
2112    Individual              Merrill Lynch - Bank of America
2113    Individual              Fidelity
2114    Individual              ScottTrade
2115    Individual              Fidelity
2116    Individual              ScottTrade
2117    Individual              Wells Fargo
2118    Individual              Wedbush
2119    Individual              Charles Schwab
2120    Individual              Fidelity
2121    Individual              TD Ameritrade
2122    Individual              Vanguard
2123    Individual              Hilltop
2124    Individual              Wells Fargo
2125    Individual              Fidelity
2126    Individual              ScottTrade
2127    Individual              ScottTrade
2128    Individual              Merrill Lynch - Bank of America
2129    Individual              Charles Schwab
2130    Individual              ScottTrade
2131    Individual              ScottTrade
2132    Individual              Fidelity
2133    Individual              TD Ameritrade
2134    Individual              TD Ameritrade
2135    Individual              Wedbush
2136    Individual              Wedbush
2137    Individual              ScottTrade
2138    Individual              TD Ameritrade
2139    Individual              Fidelity
2140    Individual              Fidelity
2141    Individual              TD Ameritrade
2142    Individual              Charles Schwab
2143    Individual              ScottTrade
2144    Individual              ScottTrade
2145    Individual              TD Ameritrade
2146    Individual              Edward Jones
2147    Individual              ScottTrade
2148    Individual              TD Ameritrade
2149    Individual              TD Ameritrade
2150    Individual              Fidelity
2151    Individual              Vanguard
2152    Individual              Koonce
2153    Individual              Fidelity
2154    Individual              Apex
2155    Individual              BNY Mellon-Pershing
2156    Individual              Merrill Lynch - Bank of America
2157    Individual              TD Ameritrade
2158    Individual              Charles Schwab
2159    Individual              Fidelity
2160    Individual              Fidelity
2161    Individual              TD Ameritrade
2162    Individual              Charles Schwab
2163    Individual              Fidelity
2164    Individual              TD Ameritrade
2165    Individual              Charles Schwab
2166    Individual              TD Ameritrade
2167    Individual              Charles Schwab
2168    Individual              Fidelity
2169    Individual              Wells Fargo
2170    Individual              Charles Schwab
2171    Individual              Fidelity
2172    Individual              ScottTrade
2173    Individual              Fidelity
2174    Individual              Fidelity
2175    Individual              Fidelity
2176    Individual              Fidelity
2177    Individual              Fidelity
2178    Individual              Fidelity
2179    Individual              Fidelity
2180    Individual              Fidelity
2181    Individual              ScottTrade
2182    Individual              ScottTrade
2183    Individual              ScottTrade
2184    Individual              TD Ameritrade
2185    Individual              TD Ameritrade




                                                                                            Page 23 of 24
                                                                                                                                   App. 153
                                              Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 74 of 78               Exhibit B-3

                                                Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 74 of 78 PageID 259                 CONFIDENTIAL




                                                                                 Life Partners - Jacobs v. Alexander
                                                                                          Shareholder List

Count          Classification               Intermediary                                                           Shareholder        Gross Dividend
2186    Individual              ScottTrade
2187    Individual              TD Ameritrade
2188    Individual              TD Ameritrade
2189    Individual              ScottTrade
2190    Individual              ScottTrade
2191    Individual              Raymond James
2192    Individual              TD Ameritrade
2193    Individual              Wells Fargo
2194    Individual              ScottTrade
2195    Individual              TD Ameritrade
2196    Individual              Charles Schwab




                                                                                            Page 24 of 24
                                                                                                                                   App. 154
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 75 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 75 of 78 PageID 260




                    EXHIBIT B-4




                                                                         App. 155
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 76 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 76 of 78 PageIDExhibit
                                                                           261 B-4
                                                                    CONFIDENTIAL
                           Life Partners - Jacobs v. Alexander
                             Shareholder Count by Subclass

                                  Subclass                                Shareholder Count [1]
  Subclass 1: January 1, 2008 - January 19, 2011                                      1,464
  Subclass 2: January 20, 2011 - January 19, 2013                                     1,612
  Subclass 3: January 20, 2013 - January 20, 2015                                     1,011
                                                                                      4,087 [2]

  Notes:
  [1] "Shareholder Count" includes shareholders classified as
  "Individual", "Entity or Company", "Account Number", "Abbreviated
  Name", and "Clearing Account".
  [2] Veritas has identified 2,196 unique shareholders above the $1,375
  disbursement threshold. Total shareholder count is shown as 4,087
  because some shareholders receive dividends in multiple subclasses.




                                            Page 1 of 1                                 App. 156
Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 77 of 78
  Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 77 of 78 PageID 262




                    EXHIBIT B-5




                                                                         App. 157
                                         Case 16-04036-mxm Doc 460-3 Filed 05/31/19 Entered 05/31/19 22:04:59 Page 78 of 78                                                                                            Exhibit B-5
                                           Case 4:19-cv-00497-O Document 10-3 Filed 01/21/20 Page 78 of 78 PageID 263                                                                                              CONFIDENTIAL



                                                                                                 Life Partners - Jacobs v. Alexander
                                                                                         Shareholders Receiving Largest Dividends by Subclass

  Subclass                                                          Dividend Recipient                                                                Intermediary Source                    Identifier   Gross Dividend Value
Subclass 1: January 1, 2008 - January 19, 2011
                                                        Account #                                                                               BNY Mellon-Pershing               Account Number
                                                                                                                                                State Street                      Entity or Company
                                                                                                                                                State Street                      Entity or Company
                                                        Account #                                                                               BNY Mellon-Pershing               Account Number
                                                                                                                                                Fidelity                          Individual
                                                                                                                                                Fidelity                          Individual
                                                                                                                                                Fidelity                          Individual
Subclass 2: January 20, 2011 - January 19, 2013
                                                        Account #                                                                               BNY Mellon-Pershing               Account Number
                                                                                                                                                State Street                      Entity or Company
                                                                                                                                                Merrill Lynch - Bank of America   Individual
              Account owner not identified Account #:                                                                                           Barclays                          Account Number
                                                                                                                                                Interactive Brokers               Individual
                                                                                                                                                BNY Mellon-Pershing               Individual
              Account owner not identified Account #                                                                                            Barclays                          Account Number
Subclass 3: January 20, 2013 - January 20, 2015
                                                                                                                                                TD Ameritrade                     Individual
                                                                                                                                                State Street                      Entity or Company
                                                                                                                                                Fidelity                          Individual
                                                                                                                                                TD Ameritrade                     Individual
                                                                                                                                                Morgan Stanley                    Individual
                                                                                                                                                Fidelity                          Individual
                                                                                                                                                Merrill Lynch - Bank of America   Individual




                                                                                                              Page 1 of 1                                                                                  App. 158
